Exhibit 10.1
Execution Version
 
COLLATERAL TRUST AGREEMENT
dated as of November 24, 2009
among
VIASYSTEMS, INC.,
THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO,
WILMINGTON TRUST FSB,
as Trustee under the Indenture,
THE OTHER PARITY LIEN REPRESENTATIVES
FROM TIME TO TIME PARTY HERETO
and
WILMINGTON TRUST FSB,
as Collateral Trustee
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION   2
 
  SECTION 1.1   Defined Terms   2
 
  SECTION 1.2   Rules of Interpretation   11
 
            ARTICLE 2. THE TRUST ESTATE   12
 
  SECTION 2.1   Declaration of Trust.   12
 
  SECTION 2.2   Acknowledgment of Security Interest; Collateral Shared Equally
and Ratably   13
 
            ARTICLE 3. OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE   14
 
  SECTION 3.1   Undertaking of the Collateral Trustee   14
 
  SECTION 3.2   Release or Subordination of Liens   15
 
  SECTION 3.3   Enforcement of Liens   16
 
  SECTION 3.4   Application of Proceeds   16
 
  SECTION 3.5   Powers of the Collateral Trustee   17
 
  SECTION 3.6   Documents and Communications   17
 
  SECTION 3.7   For Sole and Exclusive Benefit of Secured Parties   17
 
  SECTION 3.8   Additional Parity Lien Debt   18
 
            ARTICLE 4. OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE OTHER
GRANTORS   20
 
  SECTION 4.1   Release of Liens on Collateral   20
 
  SECTION 4.2   Delivery of Copies to Parity Lien Representatives   22
 
  SECTION 4.3   Collateral Trustee not Required to Serve, File, Register or
Record   22
 
  SECTION 4.4   Release of Liens in Respect of Notes   22
 
            ARTICLE 5. IMMUNITIES OF THE COLLATERAL TRUSTEE   22
 
  SECTION 5.1   No Implied Duty   22
 
  SECTION 5.2   Appointment of Agents and Advisors   23
 
  SECTION 5.3   Other Agreements   23
 
  SECTION 5.4   Solicitation of Instructions   23
 
  SECTION 5.5   Limitation of Liability   23
 
  SECTION 5.6   Documents in Satisfactory Form   23
 
  SECTION 5.7   Entitled to Rely   24
 
  SECTION 5.8   Parity Lien Debt Default   24
 
  SECTION 5.9   Actions by Collateral Trustee   24
 
  SECTION 5.10   Security or Indemnity in Favor of the Collateral Trustee   24
 
  SECTION 5.11   Rights of the Collateral Trustee   24
 
  SECTION 5.12   Limitations on Duty of Collateral Trustee in Respect of
Collateral   25
 
  SECTION 5.13   Assumption of Rights, Not Assumption of Duties   25
 
  SECTION 5.14   No Liability for Clean Up of Hazardous Materials   26
 
            ARTICLE 6. RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE   26
 
  SECTION 6.1   Resignation or Removal of Collateral Trustee   26

i



--------------------------------------------------------------------------------



 



                  Page
 
  SECTION 6.2   Appointment of Successor Collateral Trustee   26
 
  SECTION 6.3   Succession   27
 
  SECTION 6.4   Merger, Conversion or Consolidation of Collateral Trustee   27
 
            ARTICLE 7.  MISCELLANEOUS PROVISIONS   27
 
  SECTION 7.1   Amendment   27
 
  SECTION 7.2   Voting   29
 
  SECTION 7.3   Further Assurances; Insurance   29
 
  SECTION 7.4   Successors and Assigns; Third Party Beneficiaries   30
 
  SECTION 7.5   Delay and Waiver   30
 
  SECTION 7.6   Notices   31
 
  SECTION 7.7   Notice Following Discharge of Parity Lien Obligations   31
 
  SECTION 7.8   Entire Agreement   32
 
  SECTION 7.9   Compensation; Expenses   32
 
  SECTION 7.10   Indemnity   33
 
  SECTION 7.11   Severability   33
 
  SECTION 7.12   Headings   33
 
  SECTION 7.13   Obligations Secured   33
 
  SECTION 7.14   Governing Law   34
 
  SECTION 7.15   Consent to Jurisdiction   34
 
  SECTION 7.16   Waiver of Jury Trial   34
 
  SECTION 7.17   Counterparts   35
 
  SECTION 7.18   Effectiveness   35
 
  SECTION 7.19   Additional Grantors   35
 
  SECTION 7.20   Insolvency   35
 
  SECTION 7.21   Continuing Nature of this Agreement   35
 
  SECTION 7.22   Rights and Immunities of Parity Lien Representatives   36
 
            EXHIBIT A—Form of Collateral Trust Joinder—Additional Parity Lien
Obligations     EXHIBIT B—Form of Collateral Trust Joinder—Additional Grantors  
  EXHIBIT C—Form of Intercreditor Agreement    

ii



--------------------------------------------------------------------------------



 



COLLATERAL TRUST AGREEMENT
     This COLLATERAL TRUST AGREEMENT, dated as of November 24, 2009 (this
“Agreement”), is entered into by and among Viasystems, Inc. a Delaware
corporation (the “Company”), the direct or indirect subsidiaries of the Company
listed in the signature pages hereto (collectively, the “Guarantors”), each
Additional Grantor (together with the Company and the Guarantors, the
“Grantors”, and each, a “Grantor”), Wilmington Trust FSB, as trustee (in such
capacity, together with its successors and assigns in such capacity, the “Notes
Trustee”) under the Indenture referred to below, the other Parity Lien
Representatives from time to time party hereto, and Wilmington Trust FSB, as
collateral trustee (in such capacity, together with its successors and assigns
in such capacity, the “Collateral Trustee”) for the Secured Parties.
RECITALS
     The Company intends to issue 12.00% senior secured notes due 2014 (together
with any additional notes issued under the Indenture, the “Notes”) in an
aggregate principal amount of $220.0 million pursuant to an Indenture, dated as
of the date hereof (as amended, amended and restated, supplemented or otherwise
modified and in effect from time to time, the “Indenture”), among the Company,
the other Grantors party thereto from time to time and the Notes Trustee.
     The Company and the Guarantors intend to secure any future permitted
Priority Lien Obligations on a first priority basis and, subject to such
priority, intend to secure the Obligations under the Indenture and the other
Note Documents and any future Parity Lien Obligations, with Liens on all current
and future Collateral to the extent that such Liens have been provided for in
the applicable Parity Lien Security Documents.
     This Agreement sets forth the terms on which each Secured Party has
appointed (or will appoint) the Collateral Trustee to act as the collateral
trustee for the current and future Secured Parties to receive, hold, maintain,
administer and distribute the Collateral at any time delivered to the Collateral
Trustee or the subject of the Parity Lien Security Documents (subject to, at any
time when any Priority Lien Debt is outstanding, the provisions of the
Intercreditor Agreement), and to enforce the Parity Lien Security Documents and
(if applicable) the Intercreditor Agreement and all interests, rights, powers
and remedies of the Collateral Trustee with respect thereto or thereunder and
the proceeds thereof.
     Capitalized terms used in this Agreement have the meanings assigned to them
above or in Article 1 below.
AGREEMENT
     In consideration of the premises and the mutual agreements herein set
forth, the receipt and sufficiency of which are hereby acknowledged, the parties
to this Agreement hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION
     SECTION 1.1 Defined Terms. The following terms will have the following
meanings:
      “Act of Required Debtholders” means, as to any matter at any time, a
direction in writing delivered to the Collateral Trustee by or with the written
consent of the holders of Parity Lien Obligations constituting Required
Debtholders, accompanied (if requested by the Collateral Trustee) by an
indemnity or security satisfactory to the Collateral Trustee sufficient to
protect it against any and all costs, losses, liabilities and expenses that may
be incurred by it by reason of taking or continuing to take such direction.
      “Additional Grantor” has the meaning assigned to such term in
Section 7.19.
      “Additional Parity Lien Debt” has the meaning assigned to such term in
Section 3.8(b)(i).
      “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” shall have
correlative meanings.
      “Agreement” has the meaning assigned to such term in the preamble.
      “Banking Product Obligations” means, with respect to the Company or any
other Grantor, any obligations of the Company or such other Grantor owed to any
Person in respect of treasury management services (including, without
limitation, services in connection with operating, collections, payroll, trust,
or other depository or disbursement accounts, including automated clearinghouse,
e-payable, electronic funds transfer, wire transfer, controlled disbursement,
overdraft, depositary, information reporting, lock-box and stop payment
services), commercial credit card and merchant card services, stored valued card
services, other cash management services, or lock-box leases and other banking
products or services related to any of the foregoing.
      “Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101
et seq.), as amended from time to time, and any successor statute.
      “Business Day” means any day that is not a Saturday, Sunday or other day
on which commercial banks in New York City are authorized or required by law to
remain closed.
      “Capital Lease Obligation” means, at the time any determination is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet prepared in
accordance with GAAP, and the stated maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease

2



--------------------------------------------------------------------------------



 



prior to the first date upon which such lease may be prepaid by the lessee
without payment of a penalty.
      “Collateral” means all properties and assets of the Company and the other
Grantors now owned or hereafter acquired in which Liens have been granted to the
Collateral Trustee to secure the Parity Lien Obligations, and shall exclude any
properties and assets in which the Collateral Trustee is required to release its
Liens pursuant to Section 3.2; provided that, if such Liens are required to be
released as a result of the sale, transfer or other disposition of any
properties or assets of the Company or any other Grantor, such assets or
properties will cease to be excluded from the Collateral if the Company or any
other Grantor thereafter acquires or reacquires such assets or properties.
      “Collateral Trustee” has the meaning assigned to such term in the
preamble.
      “Collateral Trust Joinder” means (a) with respect to the provisions of
this Agreement relating to any Additional Parity Lien Debt or Parity Lien
Obligations of the type described in clauses (a) and (b) of the definition
thereof, an agreement substantially in the form of Exhibit A and (b) with
respect to the provisions of this Agreement relating to the addition of
additional Grantors, an agreement substantially in the form of Exhibit B.
      “Company” has the meaning assigned to such term in the preamble.
      “Covenant Defeasance” has the meaning assigned to such term in the
Indenture.
      “Discharge of Parity Lien Obligations” means the occurrence of all of the
following:
          (a) termination or expiration of all commitments to extend credit that
would constitute Parity Lien Debt;
          (b) payment in full in cash of the principal of and interest and
premium (if any) on all Parity Lien Debt (other than any undrawn letters of
credit);
          (c) discharge or cash collateralization (at the lower of (i) 105% of
the aggregate undrawn amount and (ii) the percentage of the aggregate undrawn
amount required for release of liens under the terms of the applicable Parity
Lien Document) of all outstanding letters of credit constituting Parity Lien
Debt; and
          (d) payment in full in cash of all other Parity Lien Obligations that
are outstanding and unpaid at the time the Parity Lien Debt is paid in full in
cash (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at such time).
      “GAAP” means generally accepted accounting principles in the United States
of America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants, the
opinions and pronouncements of the Public Company Accounting Oversight Board and
in the statements and pronouncements of the Financial Accounting Standards Board
or in such other statements by such other entity as have

3



--------------------------------------------------------------------------------



 



been approved by a significant segment of the accounting profession, which are
in effect on the date of the Indenture.
      “Grantor” and “Grantors” have the respective meanings assigned to such
terms in the preamble.
      “Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).
      “Guarantors” has the meaning assigned to such term in the preamble.
      “Hedge Agreement” means any agreement evidencing Hedging Obligations.
      “Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:
          (a) interest rate swap agreements (whether from fixed to floating or
from floating to fixed), interest rate cap agreements and interest rate collar
agreements;
          (b) other agreements or arrangements designed to manage interest rates
or interest rate risk; and
          (c) other agreements or arrangements designed to protect such Person
against fluctuations in currency exchange rates or commodity prices.
      “Indebtedness” means, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses and trade payables),
whether or not contingent:
          (a) in respect of borrowed money;
          (b) evidenced by bonds (other than performance bonds), notes,
debentures or similar instruments (or reimbursement agreements in respect
thereof);
          (c) in respect of banker’s acceptances;
          (d) representing Capital Lease Obligations;
          (e) in respect of letters of credit or other similar instruments (or
reimbursement agreements in respect thereof) (other than obligations with
respect to letters of credit securing obligations (other than obligations
described in clauses (a), (b) and (d)) entered into in the ordinary course of
business of such Person to the extent that such letters of credit are not drawn
upon or, if and to the extent drawn upon, such drawing is reimbursed no later
than the third Business Day following receipt by such Person of a demand for
reimbursement following payment on the letter of credit);

4



--------------------------------------------------------------------------------



 



          (f) representing the balance deferred and unpaid of the purchase price
of any property or services due more than six months after such property is
acquired or such services are completed; or
          (g) representing any Hedging Obligations;
in each case, if and to the extent any of the preceding items described in
clauses (a) through (g) (other than letters of credit and Hedging Obligations)
would appear as a liability upon a balance sheet of the specified Person
prepared in accordance with GAAP.
In addition, the term “Indebtedness” includes all Indebtedness of others secured
by a Lien on any asset of the specified Person (whether or not such Indebtedness
is assumed by the specified Person) and, to the extent not otherwise included,
the Guarantee by the specified Person of any Indebtedness of any other Person.
Indebtedness shall be calculated without giving effect to the effects of
Statement of Financial Accounting Standards No. 133 and related interpretations
to the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose under the Indenture or any other Second Lien
Document as a result of accounting for any embedded derivatives created by the
terms of such Indebtedness.
      “Indemnified Liabilities” means any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, taxes, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, performance, administration or enforcement of this Agreement, the
Intercreditor Agreement or any of the Parity Lien Security Documents, including
any of the foregoing relating to the use of proceeds of any Parity Lien Debt or
the violation of, noncompliance with or liability under, any law applicable to
or enforceable against the Company, any other Grantor or any of their respective
subsidiaries or any of the Collateral and all reasonable costs and expenses
(including reasonable fees and expenses of legal counsel selected by the
Indemnitee) incurred by any Indemnitee in connection with any claim, action,
investigation or proceeding in any respect relating to any of the foregoing,
whether or not suit is brought.
      “Indemnitee” has the meaning assigned to such term in Section 7.10(a).
      “Indenture” has the meaning assigned to such term in the recitals.
      “Insolvency or Liquidation Proceeding” means:
          (a) any case commenced by or against the Company or any other Grantor
under the Bankruptcy Code, or any similar federal or state law for the relief of
debtors, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;
          (b) any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to the Company or any other Grantor, in each
case whether or not

5



--------------------------------------------------------------------------------



 



voluntary and whether or not involving bankruptcy or insolvency unless otherwise
unless otherwise permitted by the Parity Lien Documents;
          (c) any proceeding seeking the appointment of a trustee, receiver,
liquidator, custodian or other insolvency official with respect to the Company
or any other Grantor or any of their respective assets;
          (d) any other proceeding of any type or nature in which substantially
all claims of creditors of the Company or any other Grantor are determined and
any payment or distribution is or may be made on account of such claims; or
          (e) any analogous procedure or step in any jurisdiction.
     “Intercreditor Agreement” means an intercreditor agreement entered into by
the Collateral Trustee in connection with Priority Lien Debt, if any, in
substantially the form attached as Exhibit C, as amended, supplemented,
modified, restated, renewed or replaced (whether upon or after termination or
otherwise), in whole or in part from time to time, in accordance with the terms
of Section 7.1 and such intercreditor agreement.
     “Legal Defeasance” has the meaning assigned to such term in the Indenture.
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement (but not a
consignment in the ordinary course of business), any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.
     “Lien Sharing and Priority Confirmation” means, as to any Series of Parity
Lien Debt, the written agreement of the holders of such Series of Parity Lien
Debt, for the benefit of all present and future holders of Parity Lien
Obligations:
          (a) that all Parity Lien Obligations will be and are secured equally
and ratably by all Liens at any time granted by the Company or any other Grantor
to secure any Obligations in respect of such Series of Parity Lien Debt, whether
or not upon property otherwise constituting Collateral, and that all such Liens
will be enforceable by the Collateral Trustee for the benefit of all holders of
Parity Lien Obligations equally and ratably;
          (b) that the holders of Obligations in respect of such Series of
Parity Lien Debt are bound by the provisions of this Agreement and (if
applicable) the Intercreditor Agreement, including the provisions relating to
the ranking of Liens and the order of application of proceeds from enforcement
of Liens; and
          (c) consenting to the terms of this Agreement and (if applicable) the
Intercreditor Agreement and the Collateral Trustee’s performance of, and
directing the Collateral Trustee to perform, its obligations under this
Agreement and (if applicable) the Intercreditor Agreement.

6



--------------------------------------------------------------------------------



 



     “Note Documents” means, collectively, the Indenture, the Notes, the Note
Guarantees, the Parity Lien Security Documents and each of the other agreements,
documents and instruments providing for or evidencing any Note Obligation, any
other document or instrument executed or delivered at any time in connection
with any Note Obligation, including pursuant to the Parity Lien Security
Documents, and any intercreditor or joinder agreement among holders of Note
Obligations (or binding upon one or more of them through their representatives),
to the extent such are effective at the relevant time, as each may be amended,
restated, supplemented, modified, renewed or extended from time to time.
     “Note Guarantees” has the meaning assigned to such term in the Indenture.
     “Note Obligations” means the Notes issued under the Indenture and all
Obligations in respect thereof.
     “Notes” has the meaning assigned to such term in the recitals.
     “Notes Trustee” has the meaning assigned to such term in the recitals.
     “Obligations” any principal (including reimbursement obligations with
respect to letters of credit whether or not drawn), interest (including all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, specified in
any indenture, credit agreement or other similar agreement, even if such
interest is not enforceable, allowable or allowed as a claim in such
proceeding), penalties, premium (if any), fees, indemnifications,
reimbursements, expenses, damages and other liabilities or obligations payable
under the documentation governing any Indebtedness.
     “Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, any Senior Vice President, any Vice President or any Assistant Vice
President of such Person.
     “Officers’ Certificate” means a certificate with respect to compliance with
a condition or covenant provided for in this Agreement, signed on behalf of the
Company by two Officers of the Company, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Company, including:
          (a) a statement that the Person making such certificate has read such
covenant or condition and understands the provisions and the definitions
relating thereto;
          (b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;
          (c) a statement that, in the opinion of such Person, he or she has
made such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been satisfied; and

7



--------------------------------------------------------------------------------



 



          (d) a statement as to whether or not, in the opinion of such Person,
such condition or covenant has been satisfied.
     “Parity Lien Debt” means:
          (a) the Notes issued under the Indenture; and
          (b) other Indebtedness (including letters of credit and reimbursement
obligations with respect thereto, but excluding Hedging Obligations) of the
Company that is secured equally and ratably with the Notes and that was
permitted to be incurred and so secured under the Indenture and each other
applicable Parity Lien Document; provided, in the case of any Indebtedness
referred to in this clause (b), that:
          (i) on or before the date on which such Indebtedness is incurred by
the Company, such Indebtedness is designated by the Company, in an Officers’
Certificate delivered to the Notes Trustee, each other Parity Lien
Representative and the Collateral Trustee, as “Parity Lien Debt” for the
purposes of the Parity Lien Documents and in which the Company certifies that
such Parity Lien Debt was permitted to be incurred and so secured under the
Indenture and each other applicable Parity Lien Document; provided that no
Indebtedness may be designated as, or otherwise constitute, both Priority Lien
Debt and Parity Lien Debt;
          (ii) the Company has delivered a Collateral Trust Joinder that
includes a Lien Sharing and Priority Confirmation, duly executed by the
representative of the holders of such Indebtedness; and
          (iii) all requirements set forth in this Agreement as to the
confirmation, grant or perfection of the Collateral Trustee’s Lien to secure
such Indebtedness or Obligations in respect thereof are satisfied (and the
satisfaction of such requirements and the other provisions of this clause
(iii) will be conclusively established if the Company delivers to the Collateral
Trustee an Officers’ Certificate stating that such requirements and other
provisions have been satisfied and that such Indebtedness is “Parity Lien
Debt”).
     “Parity Lien Debt Default” means the occurrence of any of the following:
          (a) an “Event of Default” under and as defined in the Indenture; or
          (b) any event or condition which, under the terms of any indenture,
credit agreement or other similar agreement governing any other Series of Parity
Lien Debt, causes, or permits holders of Parity Lien Debt outstanding thereunder
(with or without the giving of notice or lapse of time, or both, and whether or
not notice has been given or time has lapsed) to cause, the Parity Lien Debt
outstanding thereunder to become immediately due and payable.
     “Parity Lien Documents” means, collectively, the Note Documents and any
additional indenture, credit agreement or other similar agreement governing each
Series of Parity Lien Debt and any document granting a Lien in favor of such
Parity Lien Debt, including, without limitation, the Parity Lien Security
Documents, to the extent such are effective at the relevant

8



--------------------------------------------------------------------------------



 



time, as each may be amended, restated, supplemented, modified, renewed or
extended from time to time.
     “Parity Lien Obligations” means Parity Lien Debt and all related
Obligations, together with (a) Banking Product Obligations of any Grantor
relating to services provided to any Grantor that are secured, or intended to be
secured, by the Parity Lien Security Documents if the provider of such Banking
Product Obligations has delivered a Collateral Trust Joinder countersigned by
the Company that includes a Lien Sharing and Priority Confirmation and a
designation by the Company of such Banking Product Obligations as “Parity Lien
Obligations” for the purposes of the Parity Lien Documents, and (b) Hedging
Obligations (and any Guarantees of such Hedging Obligations) that are secured,
or intended to be secured, under the Parity Lien Security Documents if the
provider of such Hedging Obligations has delivered a Collateral Trust Joinder
countersigned by the Company that includes a Lien Sharing and Priority
Confirmation and a designation by the Company of such Hedging Obligations as
“Parity Lien Obligations” for the purposes of the Parity Lien Documents;
provided that no Banking Product Obligations and no Hedging Obligations may be
designated as, or otherwise constitute, both Priority Lien Obligations and
Parity Lien Obligations.
     “Parity Lien Representative” means (a) in the case of the Notes, the Notes
Trustee, or (b) in the case of any other Series of Parity Lien Debt, any agent
or trustee for or other representative of the lenders or holders of Obligations,
as applicable, under such Series of Parity Lien Debt, who (i) maintains the
transfer register for such Series of Parity Lien Debt and is appointed as a
representative of such Series of Parity Lien Debt (for purposes related to the
administration of the security documents) pursuant to the indenture, credit
agreement or other similar agreement governing such Series of Parity Lien Debt,
together with its successors and permitted assigns, and (ii) has executed a
Collateral Trust Joinder.
     “Parity Lien Security Documents” means, collectively, this Agreement, the
Security Agreement, each Collateral Trust Joinder (including each Lien Sharing
and Priority Confirmation contained therein) and all security agreements, pledge
agreements, collateral assignments, mortgages, collateral agency agreements,
control agreements, deeds of trust or other grants or transfers for security
executed and delivered by the Company or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Collateral Trustee,
for the benefit of any Secured Parties, in each case, as amended, modified,
renewed, restated or replaced, in whole or in part, from time to time, in
accordance with its terms and Section 7.1.
     “Permitted Liens” has the meaning assigned to such term in the Indenture.
     “Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.
     “Priority Lien Collateral Agent” means the Person, if any, party to the
Intercreditor Agreement in the capacity of “First Lien Collateral Agent”,
together with its successors and permitted assigns.

9



--------------------------------------------------------------------------------



 



     “Priority Lien Debt” means Indebtedness (including letters of credit and
reimbursement obligations with respect thereto) incurred by the Company or any
of the other Grantors secured by a Lien that is senior in priority to the Liens
granted to the Collateral Trustee pursuant to the Parity Lien Security
Documents, which Indebtedness was permitted to be incurred and so secured under
the Indenture and each other applicable Parity Lien Document; provided that on
or before the date on which such Indebtedness is incurred by the Company or any
such other Grantor:
          (a) such Indebtedness is designated by the Company, in an Officers’
Certificate delivered to each Parity Lien Representative and the Collateral
Trustee, as “Priority Lien Debt” for the purposes of the Parity Lien Documents;
provided that no Indebtedness may be designated as, or otherwise constitute,
both Priority Lien Debt and Parity Lien Debt; and
          (b) the collateral agent or other representative with respect to such
Indebtedness (together with the Collateral Trustee, the Company and each other
applicable Grantor) has duly executed and delivered an Intercreditor Agreement
as Priority Lien Collateral Agent (or, if the Intercreditor Agreement is then in
effect, an Intercreditor Agreement Joinder (as defined therein)).
     “Priority Lien Obligations” means Priority Lien Debt and all related
Obligations, together with (a) Banking Product Obligations of any Grantor
relating to services provided to any Grantor that are secured, or intended to be
secured, on a pari passu basis with Priority Lien Debt pursuant to a Lien
granted in favor of the Priority Lien Collateral Agent under the “First Lien
Credit Agreement” or the “First Lien Collateral Documents” (as such terms are
defined in the Intercreditor Agreement) and (b) Hedging Obligations (and any
Guarantees of such Hedging Obligations) that by the terms of the “First Lien
Documents” (as defined in the Intercreditor Agreement) are secured, or intended
to be secured, on an equal and ratable basis with Priority Lien Debt.
     “Required Debtholders” means, at any time, holders of Parity Lien
Obligations owed or holding more than 50% of the aggregate sum of, without
duplication: (a) the aggregate outstanding principal amount of Parity Lien Debt
(including the face amount of outstanding letters of credit whether or not then
available or undrawn) and (b) the aggregate unfunded commitments to extend
credit that, when funded, would constitute Parity Lien Debt; provided, however,
that after (i) the termination or expiration of all commitments to extend credit
that would constitute Parity Lien Debt, (ii) the payment in full in cash of the
principal of and interest and premium (if any) on all Parity Lien Debt (other
than any undrawn letters of credit), (iii) the discharge or cash
collateralization (at the lower of (A) 105% of the aggregate undrawn amount and
(B) the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Parity Lien Documents) of all outstanding
letters of credit constituting Parity Lien Debt, and (iv) the payment in full in
cash of all other Parity Lien Obligations other than any Parity Lien Obligations
consisting of Hedging Obligations and Banking Product Obligations, the term
“Required Debtholders” will mean the holders of more than 50% of the sum of the
aggregate “settlement amount” (or similar term) (as defined in the applicable
Hedge Agreement relating to Parity Lien Obligations consisting of a Hedging
Obligation) or, with respect to any such Hedge Agreement that has been
terminated in accordance with its terms, the amount then due and payable
(including any termination payments then due) under such Hedge

10



--------------------------------------------------------------------------------



 



Agreement, under all Hedge Agreements relating to Parity Lien Obligations
consisting of Hedging Obligations; provided that the “settlement amount” (or
similar term) as of the last Business Day of the month preceding any date of
determination shall be calculated by the appropriate swap counterparties and
reported to the Collateral Trustee upon request; provided, further, that any
Hedging Obligation with a “settlement amount” (or similar term) that is a
negative number shall be disregarded for purposes of all calculations required
by the term “Required Debtholders”. For purposes of this definition, (A) votes
will be determined in accordance with the provisions of Section 7.2 and (B) any
Parity Lien Debt registered in the name of, or owned or held by the Company, any
other Grantor or any of their respective Affiliates will be deemed not to be
outstanding to the extent known by the applicable Parity Lien Representative or
the Collateral Trustee.
     “Secured Parties” means, at any relevant time, the holders of Parity Lien
Obligations at that time, including, without limitation, the Collateral Trustee,
the Notes Trustee, each other Parity Lien Representative and the holders of
Notes.
     “Security Agreement” means the Pledge and Security Agreement, dated as of
November 24, 2009, among the Company, the Guarantors, the other Grantors from
time to time party thereto and the Collateral Trustee, as amended, supplemented,
restated, renewed, refunded, replaced, restructured, repaid, refinanced or
otherwise modified from time to time.
     “Series of Parity Lien Debt” means, severally, the Notes and each other
issue or series of Parity Lien Debt for which a single transfer register is
maintained.
     “Trust” has the meaning assigned to such term in Section 2.1.
     “Trust Estate” has the meaning assigned to such term in Section 2.1.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
any applicable jurisdiction.
     SECTION 1.2 Rules of Interpretation.
          (a) All terms used in this Agreement that are defined in Article 1, 8
or 9, as the case may be, of the UCC and not otherwise defined herein have the
meanings assigned to them in Article 1, 8 or 9, as the case may be, of the UCC.
          (b) Unless otherwise indicated, any reference to any agreement or
instrument will be deemed to include a reference to that agreement or instrument
as assigned, amended, supplemented, amended and restated, or otherwise modified
and in effect from time to time or replaced in accordance with the terms of this
Agreement.
          (c) The use in this Agreement or any of the other Parity Lien Security
Documents of the word “include” or “including,” when following any general
statement, term or matter, will not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not nonlimiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but will be deemed to refer to all other items or
matters

11



--------------------------------------------------------------------------------



 



that fall within the broadest possible scope of such general statement, term or
matter. The word “will” shall be construed to have the same meaning and effect
as the word “shall.”
          (d) References to “Sections,” “clauses,” “recitals” and the “preamble”
will be to Sections, clauses, recitals and the preamble, respectively, of this
Agreement unless otherwise specifically provided. References to “Articles” will
be to Articles of this Agreement unless otherwise specifically provided.
References to “Exhibits” will be to Exhibits to this Agreement unless otherwise
specifically provided.
          (e) Notwithstanding anything to the contrary in this Agreement, any
references contained herein to any section, clause, paragraph, definition or
other provision of the Indenture (including any definition contained therein)
shall be deemed to be a reference to such section, clause, paragraph, definition
or other provision as in effect on the date of this Agreement; provided that any
reference to any such section, clause, paragraph or other provision shall refer
to such section, clause, paragraph or other provision of the Indenture
(including any definition contained therein) as amended or modified from time to
time if such amendment or modification has been (i) made in accordance with the
Indenture and (ii) approved by an Act of the Required Debtholders in a writing
delivered to each Parity Lien Representative and the Collateral Trustee.
Notwithstanding the foregoing, whenever any term used in this Agreement is
defined or otherwise incorporated by reference to the Indenture, such reference
shall be deemed to have the same effect as if such definition or term had been
set forth herein in full and such term shall continue to have the meaning
established pursuant to the Indenture notwithstanding the termination or
expiration of the Indenture or redemption of all Obligations evidenced thereby.
          (f) This Agreement and the other Parity Lien Security Documents will
be construed without regard to the identity of the party who drafted it and as
though the parties participated equally in drafting it. Consequently, each of
the parties acknowledges and agrees that any rule of construction that a
document is to be construed against the drafting party will not be applicable
either to this Agreement or the other Parity Lien Security Documents.
          (g) In the event of any conflict between any terms and provisions set
forth in this Agreement and those set forth in any other Parity Lien Security
Document, the terms and provisions of this Agreement shall supersede and control
the terms and provisions of such other Parity Lien Security Document.
ARTICLE 2. THE TRUST ESTATE
     SECTION 2.1 Declaration of Trust.
     To secure the payment and performance of the Parity Lien Obligations and in
consideration of the mutual agreements set forth in this Agreement, the Company
and each other Grantor hereby grants to the Collateral Trustee, and the
Collateral Trustee hereby accepts and agrees to hold, in trust under this
Agreement for the benefit of all present and future Secured Parties, all of the
Company’s or such other Grantor’s right, title and interest

12



--------------------------------------------------------------------------------



 



in, to and under all Collateral granted to the Collateral Trustee under any
Parity Lien Security Document for the benefit of the Secured Parties, together
with all of the Collateral Trustee’s right, title and interest in, to and under
the Parity Lien Security Documents and (if applicable) under the Intercreditor
Agreement, and all interests, rights, powers and remedies of the Collateral
Trustee thereunder or in respect thereof and all cash and non-cash proceeds
thereof (collectively, the “Trust Estate”).
     The Collateral Trustee and its successors and assigns under this Agreement
will hold the Trust Estate in trust for the benefit solely and exclusively of
all present and future Secured Parties as security for the payment of all
present and future Parity Lien Obligations (the “Trust”).
     Notwithstanding the foregoing, if at any time:
          (a) all Liens securing the Parity Lien Obligations have been released
as provided in Section 4.1;
          (b) the Collateral Trustee holds no other property in trust as part of
the Trust Estate;
          (c) no monetary obligation (other than indemnification and other
contingent obligations not then due and payable) is outstanding and payable
under this Agreement to the Collateral Trustee or any of its co-trustees or
agents (whether in an individual or representative capacity); and
          (d) the Company delivers to the Collateral Trustee an Officers’
Certificate stating that all Liens of the Collateral Trustee have been released
in compliance with all applicable provisions of the Parity Lien Documents and
that the Company and the other Grantors are not required by any Parity Lien
Document to grant any Lien upon any property,
then the Trust arising hereunder will terminate, except that all provisions set
forth in Sections 7.9 and 7.10 that are enforceable by the Collateral Trustee or
any of its co-trustees or agents (whether in an individual or representative
capacity) will remain enforceable in accordance with their terms.
     The parties further declare and covenant that the Trust Estate will be held
and distributed by the Collateral Trustee subject to the further agreements
herein.
     SECTION 2.2 Acknowledgment of Security Interest; Collateral Shared Equally
and Ratably.
          (a) Each of the Notes Trustee, for itself and on behalf of each holder
of Notes, and each other Parity Lien Representative, for itself and on behalf of
each holder of Parity Lien Debt represented by it, acknowledges and agrees that,
pursuant to the Parity Lien Security Documents, each of the Grantors has granted
to the Collateral Trustee, for the benefit of the Secured Parties, a security
interest in all such Grantor’s rights, title and interest in, to and under the
Collateral to secure the payment and performance of all present and future
Parity Lien Obligations. Each of the Notes Trustee, for itself and on behalf of
each holder of Notes, and each other Parity Lien Representative, for itself and
on behalf of each holder of Parity Lien Debt represented by it, acknowledges and
agrees that, pursuant to the Parity Lien Security Documents, the aforementioned
security interest granted to the Collateral Trustee, for the benefit of the

13



--------------------------------------------------------------------------------



 



Secured Parties, shall for all purposes and at all times secure the Note
Obligations and all other Parity Lien Obligations (if any) on an equal and
ratable basis.
          (b) The Collateral Trustee and its successors and assigns under this
Agreement will act for the benefit solely and exclusively of all present and
future Secured Parties and will hold the Collateral and the Liens thereon as
security for the payment and performance of all present and future Parity Lien
Obligations, in each case, under terms and conditions of this Agreement, (if
applicable) the Intercreditor Agreement and the Parity Lien Security Documents.
ARTICLE 3. OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE
     SECTION 3.1 Undertaking of the Collateral Trustee.
          (a) Each Secured Party (acting through the Notes Trustee or its
applicable Parity Lien Representative, as applicable) hereby appoints the
Collateral Trustee to serve as collateral trustee and agent hereunder on the
terms and conditions set forth herein. Subject to, and in accordance with, this
Agreement, including without limitation Section 5.3, and (if applicable) the
Intercreditor Agreement, the Collateral Trustee will, as collateral trustee, for
the benefit solely and exclusively of the present and future Secured Parties:
          (i) accept, enter into, hold, maintain, administer and enforce the
Intercreditor Agreement (if applicable) and all Parity Lien Security Documents,
including all Collateral subject thereto, and all Liens created thereunder,
perform its obligations under the Intercreditor Agreement (if applicable) and
the Parity Lien Security Documents and protect, exercise and enforce the
interests, rights, powers and remedies granted or available to it under,
pursuant to or in connection with the Intercreditor Agreement (if applicable)
and the Parity Lien Security Documents;
          (ii) upon the occurrence of a Parity Lien Debt Default or as directed
by an Act of Required Debtholders, take all lawful and commercially reasonable
actions permitted under the Intercreditor Agreement (if applicable) and the
Parity Lien Security Documents that it may deem necessary or advisable to
protect or preserve its interest in the Collateral subject thereto and such
interests, rights, powers and remedies;
          (iii) deliver and receive notices pursuant to the Intercreditor
Agreement (if applicable) and the Parity Lien Security Documents;
          (iv) sell, assign, collect, assemble, foreclose on, institute legal
proceedings with respect to, or otherwise exercise or enforce the rights and
remedies of a secured party (including a mortgagee, trust deed beneficiary and
insurance beneficiary or loss payee) with respect to the Collateral under the
Parity Lien Security Documents and its other interests, rights, powers and
remedies, in each case, as directed by an Act of Required Debtholders;
          (v) remit as provided in Section 3.4 all cash proceeds received by the
Collateral Trustee from the collection, foreclosure or enforcement of its
interest in the Collateral under the Parity Lien Security Documents or any of
its other interests, rights, powers or remedies;

14



--------------------------------------------------------------------------------



 



          (vi) execute and deliver amendments to the Parity Lien Security
Documents as from time to time authorized pursuant to Section 7.1, accompanied
by an Officers’ Certificate delivered pursuant to, and in accordance with,
Section 7.1;
          (vii) release any Lien granted to it by any Parity Lien Security
Document upon any Collateral if and as required by Section 4.1; and
          (viii) upon the receipt of the Officers’ Certificate delivered by the
Company in connection with the incurrence of Priority Lien Debt pursuant to the
definition thereof, enter into the Intercreditor Agreement, and thereafter
perform its obligations and protect, exercise and enforce its interest, rights,
powers and remedies thereunder.
          (b) Each party to this Agreement acknowledges and consents to the
undertaking of the Collateral Trustee set forth in Section 3.1(a) and agrees to
each of the other provisions of this Agreement applicable to the Collateral
Trustee.
          (c) Notwithstanding anything to the contrary contained in this
Agreement, the Collateral Trustee will not commence any exercise of remedies or
any foreclosure actions or otherwise take any action or proceeding against any
of the Collateral (other than actions as necessary to prove, protect or preserve
the Liens securing the Parity Lien Obligations, which it shall be permitted, but
shall be under no obligation, to undertake unless directed by an Act of Required
Debtholders) unless and until it shall have been directed by an Act of Required
Debtholders and then only in accordance with the provisions of this Agreement.
          (d) Each party to this Agreement acknowledges and agrees that the
payment and satisfaction of all of the Parity Lien Obligations will be secured
equally and ratably by the Liens established in favor of the Collateral Trustee
for the benefit of the Secured Parties.
          (e) Notwithstanding anything to the contrary contained in this
Agreement, (i) neither the Grantors nor their respective Affiliates may act as
Collateral Trustee, (ii) no Person serving as Priority Lien Collateral Agent may
also serve as Collateral Trustee and (iii) no Person serving as Parity Lien
Representative may also serve as Collateral Trustee, unless such Person serves
as Parity Lien Representative for each Series of Parity Lien Debt then
outstanding.
     SECTION 3.2 Release or Subordination of Liens. The Collateral Trustee will
not release or subordinate any Lien of the Collateral Trustee or consent to the
release or subordination of any Lien of the Collateral Trustee, except:
          (a) as directed by an Act of Required Debtholders accompanied by an
Officers’ Certificate to the effect that the release or subordination was
permitted by each applicable Parity Lien Document;
          (b) as required by Article 4;
          (c) as ordered pursuant to applicable law under a final and
nonappealable order or judgment of a court of competent jurisdiction; or

15



--------------------------------------------------------------------------------



 



          (d) for the subordination of the Liens on the Collateral securing the
Parity Lien Obligations to the Liens on the Collateral securing any Priority
Lien Obligations to the extent required by the Intercreditor Agreement.
     SECTION 3.3 Enforcement of Liens. If the Collateral Trustee at any time
receives written notice from a Parity Lien Representative or the Company stating
that a Parity Lien Debt Default entitling the Collateral Trustee to foreclose
upon, collect or otherwise enforce its Liens under a Parity Lien Security
Document has occurred and is continuing, the Collateral Trustee will promptly
deliver written notice thereof to each Parity Lien Representative. Thereafter,
subject to the provisions of the Intercreditor Agreement, the Collateral Trustee
may await direction by an Act of Required Debtholders and will act, or decline
to act, as directed by an Act of Required Debtholders, in the exercise and
enforcement of the Collateral Trustee’s interests, rights, powers and remedies
in respect of the Collateral or under the Parity Lien Security Documents or
applicable law and, following the initiation of such exercise of remedies, the
Collateral Trustee will act, or decline to act, with respect to the manner of
such exercise of remedies as directed by an Act of Required Debtholders. Unless
it has been directed to the contrary by an Act of Required Debtholders, the
Collateral Trustee in any event may (but will not be obligated to) take or
refrain from taking such action with respect to any default under any applicable
Parity Lien Document as it may deem advisable and in the best interest of the
holders of Parity Lien Obligations.
     SECTION 3.4 Application of Proceeds.
          (a) If any Collateral is sold or otherwise realized upon by the
Collateral Trustee in connection with any foreclosure, collection or other
enforcement of Liens granted to the Collateral Trustee pursuant to the Parity
Lien Security Documents, the proceeds received by the Collateral Trustee from
such foreclosure, collection or other enforcement will be distributed by the
Collateral Trustee in the following order of application:
     FIRST, to the payment of all amounts payable under this Agreement on
account of the Collateral Trustee’s fees and any reasonable legal fees, costs
and expenses or other liabilities of any kind incurred by the Collateral Trustee
or any co-trustee or agent of the Collateral Trustee in connection with, and
pursuant to the terms of, any Parity Lien Security Document;
     SECOND, to the Notes Trustee and each other Parity Lien Representative (if
any) for application to the payment of all outstanding Notes and other Parity
Lien Debt and any other Parity Lien Obligations that are then due and payable in
such order as may be provided in the applicable Parity Lien Documents in an
amount sufficient to pay in full in cash all outstanding Notes and other Parity
Lien Debt and all other Parity Lien Obligations that are then due and payable
(including all interest accrued thereon after the commencement of any Insolvency
or Liquidation Proceeding at the rate, including any applicable post-default
rate, specified in the applicable Parity Lien Documents, even if such interest
is not enforceable, allowable or allowed as a claim in such proceeding, and
including the discharge or cash collateralization (at the lower of (i) 105% of
the aggregate undrawn amount and (ii) the percentage of the aggregate undrawn
amount required for

16



--------------------------------------------------------------------------------



 



release of Liens under the terms of the applicable Parity Lien Document) of all
outstanding letters of credit constituting Parity Lien Debt); and
     THIRD, any surplus remaining after the payment in full in cash of the
amounts described in the preceding clauses will be paid to the Company or the
applicable Grantor, as the case may be, or its successors or assigns, or as a
court of competent jurisdiction may direct.
At any time when the Intercreditor Agreement is in effect, the foregoing order
of application shall be in all respects subject to the provisions of the
Intercreditor Agreement.
     (b) This Section 3.4 is intended for the benefit of, and will be
enforceable as a third party beneficiary by, (i) each present and future holder
of Parity Lien Obligations, (ii) each present and future Parity Lien
Representative, (iii) the Collateral Trustee as holder of Liens pursuant to the
Parity Lien Security Documents, (iv) each present and future holder of Priority
Lien Debt and (v) solely in the case of clause THIRD above, the Grantors. The
Parity Lien Representative of each future Series of Parity Lien Debt will be
required to deliver a Collateral Trust Joinder including a Lien Sharing and
Priority Confirmation to the Collateral Trustee, the Notes Trustee and each
other then existing Parity Lien Representative as provided in Section 3.8 at the
time of incurrence of such Series of Parity Lien Debt.
          (c) In connection with the application of proceeds pursuant to
Section 3.4(a), except as otherwise directed by an Act of Required Debtholders,
the Collateral Trustee may sell any non-cash proceeds for cash prior to the
application of the proceeds thereof.
     SECTION 3.5 Powers of the Collateral Trustee.
          (a) The Collateral Trustee is irrevocably authorized and empowered to
enter into and perform its obligations under the Intercreditor Agreement (if
applicable) and the Parity Lien Security Documents and to act as set forth in
this Article 3 or as requested in any lawful directions given to it from time to
time in respect of any matter by an Act of Required Debtholders.
          (b) No Parity Lien Representative or other holder of Parity Lien
Obligations will have any liability whatsoever for any act or omission of the
Collateral Trustee.
     SECTION 3.6 Documents and Communications. The Collateral Trustee will
permit each Parity Lien Representative and each other holder of Parity Lien
Obligations upon reasonable written notice from time to time to inspect and
copy, at the cost and expense of the party requesting such copies, any and all
Parity Lien Security Documents and other documents, notices, certificates,
instructions or communications received by the Collateral Trustee in its
capacity as such.
     SECTION 3.7 For Sole and Exclusive Benefit of Secured Parties. The
Collateral Trustee will accept, hold, administer and enforce all Liens on the
Collateral at any time transferred or delivered to it and all other interests,
rights, powers and remedies at any time granted to or enforceable by the
Collateral Trustee and all other property of the Trust Estate solely and
exclusively for the benefit of the current and future Secured Parties, and will
distribute

17



--------------------------------------------------------------------------------



 



all proceeds received by it in realization thereon or from enforcement thereof
solely and exclusively pursuant to the provisions of Section 3.4.
     SECTION 3.8 Additional Parity Lien Debt.
          (a) The Collateral Trustee will act as trustee hereunder for, and
perform its duties and undertakings set forth in this Agreement on behalf of,
each holder of Parity Lien Obligations in respect of each Series of Parity Lien
Debt outstanding as of the date hereof and each Series of Parity Lien Debt that
is issued or incurred after the date hereof (including any refinancing or
replacement of a Series of Parity Lien Debt) that:
          (i) holds Parity Lien Obligations that are identified as such in
accordance with the procedures set forth in Section 3.8(b); and
          (ii) signs, through its designated Parity Lien Representative
identified pursuant to Section 3.8(b), a Collateral Trust Joinder and delivers
the same to the Collateral Trustee prior to or concurrently with the incurrence
of such Series of Parity Lien Debt.
          (b) The Company will be permitted to incur Indebtedness in respect of
a new Series of Parity Lien Debt and to designate as an additional holder of
Parity Lien Obligations hereunder the lenders and agents in respect of such
Series of Parity Lien Debt and each Person who is, or who becomes, the
registered holder of Parity Lien Debt incurred by the Company or any other
Grantor after the date of this Agreement, in each case, only to the extent such
Indebtedness is designated by the Company in accordance with the following
sentence and only to the extent such incurrence is permitted under the terms of
the Parity Lien Documents. The Company may only effect such designation by
delivering to the Collateral Trustee (with copies to the Priority Lien
Collateral Agent (if any), the Notes Trustee and each other previously
identified Parity Lien Representative), each of the following:
          (i) on or prior to the date on which such additional Parity Lien Debt
(the “Additional Parity Lien Debt”) is incurred, an Officers’ Certificate
stating that the Company intends to incur such Additional Parity Lien Debt, and
certifying that (A) such incurrence is permitted and does not violate or result
in any default under the Note Documents or any other then existing Parity Lien
Documents (other than any incurrence of Parity Lien Obligations that would
simultaneously repay all Parity Lien Obligations under the Parity Lien Documents
under which such default would arise), (B) the definitive documentation
associated with such Additional Parity Lien Debt contains a written agreement of
the holders of such Indebtedness, for the enforceable benefit of all other
holders of existing and future Parity Lien Obligations and each existing and
future Parity Lien Representative substantially as follows: (x) that all Parity
Lien Obligations will be and are secured equally and ratably by all Liens
granted to the Collateral Trustee, for the benefit of the Secured Parties, at
any time granted by any Grantor to secure any Parity Lien Obligations whether or
not upon property otherwise constituting collateral to such Parity Lien
Obligations and that all Liens granted pursuant to the Parity Lien Security
Documents will be enforceable by the Collateral Trustee for the benefit of all
Secured Parties equally and ratably as contemplated by this Agreement, (y) that
the

18



--------------------------------------------------------------------------------



 



holders of Obligations in respect of such Additional Parity Lien Debt are bound
by the provisions of, and agree to the terms of, the Intercreditor Agreement and
this Agreement, including the provisions relating to the ranking of Liens and
the order of application of proceeds from the enforcement of Liens and
(z) consenting to and directing the Collateral Trustee to perform its
obligations under this Agreement, the Intercreditor Agreement and the Parity
Lien Security Documents; provided that such Additional Parity Lien Debt shall
not be permitted to also constitute Priority Lien Debt, and (C) the Company and
each other Grantor has duly authorized, executed (if applicable) and recorded
(or caused to be recorded), or intends to authorize, execute and record (if
applicable), in each appropriate governmental office all relevant filings and
recordations, if any, necessary to ensure that the Obligations in respect of
such Additional Parity Lien Debt are secured by the Collateral to the extent set
forth in the Parity Lien Security Documents and in accordance with this
Agreement, the Intercreditor Agreement and the Parity Lien Security Documents;
          (ii) a written notice specifying the name and address of the Parity
Lien Representative for such series of Additional Parity Lien Debt for purposes
of Section 7.6; and
          (iii) a copy of the executed Collateral Trust Joinder referred to in
clause (a) above, executed by the applicable Parity Lien Representative (on
behalf of each holder of Obligations in respect of such Additional Parity Lien
Debt represented by it).
          (c) Although the Company shall be required to deliver a copy of each
of the foregoing documents described in clauses (i) through (iii) of
Section 3.8(b) to the Priority Lien Collateral Agent (if any), the Notes Trustee
and to each other then existing Parity Lien Debt Representative, the failure to
so deliver a copy of any such document to the Priority Lien Collateral Agent (if
any), the Notes Trustee and such other Parity Lien Debt Representative shall not
affect the status of such Additional Parity Lien Debt as Parity Lien Obligations
entitled to the benefits of this Agreement, the Intercreditor Agreement and the
Parity Lien Security Documents if the other requirements of this Section 3.8 are
complied with. Each of the Collateral Trustee and the other then existing Parity
Lien Representative shall have the right to request that the Company shall
provide a copy of any legal opinion of counsel (which may be provided by
internal counsel to the Company) provided to the holders of Additional Parity
Lien Debt or their respective Parity Lien Representatives as to the Additional
Parity Lien Debt being secured by a valid and perfected security interest;
provided, however, that such legal opinion or opinions need not address any
collateral of a type or located in a jurisdiction not previously covered by any
legal opinion delivered by or on behalf of the Company. Notwithstanding the
foregoing, nothing in this Agreement will be construed to allow the Company or
any other Grantor to incur additional Indebtedness unless otherwise permitted by
the terms of all applicable Parity Lien Documents.
The Liens granted in favor of the Collateral Trustee, for the benefit of the
Secured Parties, shall be granted under the same Parity Lien Security Documents.

19



--------------------------------------------------------------------------------



 



ARTICLE 4. OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE
OTHER GRANTORS
     SECTION 4.1 Release of Liens on Collateral.
          (a) The Collateral Trustee’s Liens upon the Collateral will be
released:
          (i) in whole, upon (A) payment in full and discharge of all
outstanding Notes (or upon a Legal Defeasance or Covenant Defeasance of the
Notes as set forth under Article 8 of the Indenture or a satisfaction and
discharge of the Indenture as set forth under Article 11 of the Indenture) and
payment in full and discharge of all other outstanding Parity Lien Debt and all
other Parity Lien Obligations that are outstanding, due and payable at the time
all of the Notes and such other Parity Lien Debt is paid in full and discharged
(or, in the case of the Notes, defeased or discharged in accordance with the
Indenture) and (B) termination or expiration of all commitments to extend credit
under all Parity Lien Documents and the cancellation or termination or cash
collateralization (at the lower of (1) 105% of the aggregate undrawn amount and
(2) the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Parity Lien Documents) of all outstanding
letters of credit issued pursuant to any Parity Lien Documents;
          (ii) as to any Collateral that is sold, transferred or otherwise
disposed of by the Company or any other Grantor to a Person that is not (either
before or after such sale, transfer or disposition) another Grantor in a
transaction or other circumstance that is permitted by all of the Parity Lien
Documents automatically at the time of such sale, transfer or other disposition
(but excluding any transaction subject to Section 5.01 of the Indenture where
the recipient is required to become the obligor on the Notes or a Guarantor or
any similar provision contained in any other Parity Lien Document) to the extent
of the interest sold, transferred or otherwise disposed of; provided that, to
the extent provided in the Parity Lien Security Documents, the Collateral
Trustee’s Liens will attach to the proceeds received in respect of any such
sale, transfer or other disposition, subject to the priorities set forth in the
Intercreditor Agreement and Section 3.4;
          (iii) upon completion of any Asset Sale Offer (as defined in the
Indenture) conducted in compliance with Section 4.10 of the Indenture, to the
extent any Net Proceeds (as defined in the Indenture) constituted Excess
Proceeds (as defined in the Indenture) with respect to such Asset Sale Offer and
remain unexpended following the consummation of such Asset Sale Offer;
          (iv) as to less than all or substantially all of the Collateral, with
respect to any such Collateral, if consent to the release of such Liens of the
Collateral Trustee on such Collateral has been given by an Act of Required
Debtholders;
          (v) as to all or substantially all of the Collateral, with respect to
any such Collateral, if (A) consent to the release of such Liens of the
Collateral Trustee on such Collateral has been given by the requisite percentage
or number of holders of Notes

20



--------------------------------------------------------------------------------



 



(as certified in writing to the Collateral Trustee by the Notes Trustee, on
behalf of the holders of Notes) and the requisite percentage or number of
holders of each other Series of Parity Lien Debt outstanding at such time as
permitted by, and in accordance with, the applicable Parity Lien Documents (as
certified in writing to the Collateral Trustee by the applicable Parity Lien
Representative, on behalf of the applicable holders of Parity Lien Debt), and
(B) the Company has delivered an Officers’ Certificate to the Collateral Trustee
certifying that the conditions described in this clause (v) have been met; or
          (vi) if applicable, as and when required in accordance with the
Intercreditor Agreement.
          (b) The Collateral Trustee agrees for the benefit of the Company and
the other Grantors that if in connection with any such release the Collateral
Trustee receives:
          (i) an Officers’ Certificate stating that (A) the signing officer has
read Article 4 of this Agreement and understands the provisions and the
definitions relating hereto, (B) such officer has made such examination or
investigation as is necessary to enable him or her to express an informed
opinion as to whether or not the conditions precedent in this Agreement and all
other Parity Lien Documents, if any, relating to the release of the Collateral
have been complied with and (C) in the opinion of such officer, such conditions
precedent, if any, have been complied with; and
          (ii) the proposed instrument or instruments releasing such Lien as to
such property in recordable form, if applicable,
then the Collateral Trustee will, in respect of the Collateral so released and
at the cost and expense of the Grantors, execute (with such acknowledgements
and/or notarizations as are required) and deliver such release to the Company or
other applicable Grantor on or before the later of (x) the date specified in
such request for such release and (y) the fifth Business Day after the date of
receipt of the items required by this Section 4.1(b) by the Collateral Trustee.
          (c) The Collateral Trustee hereby agrees that:
          (i) in the case of any release pursuant to Section 4.1(a)(ii), if the
terms of any such sale, transfer or other disposition require the payment of the
purchase price to be contemporaneous with the delivery of the applicable
release, then, at the written request of and at the expense of the Company or
other applicable Grantor, the Collateral Trustee will either (A) be present at
and deliver the release at the closing of such transaction or (B) deliver the
release under customary escrow arrangements that permit such contemporaneous
payment and delivery of the release; and
          (ii) at any time when a Parity Lien Debt Default has occurred and is
continuing, within one Business Day of the receipt by it of any Act of Required
Debtholders pursuant to Section 4.1(a)(iv), the Collateral Trustee will deliver
a copy of such Act of Required Debtholders to each Parity Lien Representative.
          (d) Each Parity Lien Representative hereby agrees that within one
Business Day of the receipt by it of any notice from the Collateral Trustee
pursuant to Section 4.1(c)(ii),

21



--------------------------------------------------------------------------------



 



such Parity Lien Representative will deliver a copy of such notice to each
registered holder of the Series of Parity Lien Debt for which it acts as Parity
Lien Representative.
     SECTION 4.2 Delivery of Copies to Parity Lien Representatives. The Company
will deliver to each Parity Lien Representative a copy of each Officers’
Certificate delivered to the Collateral Trustee pursuant to Section 4.1(b),
together with copies of all documents delivered to the Collateral Trustee with
such Officers’ Certificate. The Parity Lien Representatives will not be
obligated to take notice thereof or to act thereon, subject to Section 4.1(d).
     SECTION 4.3 Collateral Trustee not Required to Serve, File, Register or
Record. The Collateral Trustee is not required to serve, file, register or
record any instrument releasing or subordinating its Liens on any Collateral;
provided, however, that if the Company or any other Grantor shall make a written
demand for a termination statement under Section 9-513(c) of the UCC in
connection with any release to be effected pursuant to Section 4.1(a), the
Collateral Trustee shall comply with the written request of the Company or such
other Grantor to comply with the requirements of such UCC provision.
     SECTION 4.4 Release of Liens in Respect of Notes. The Collateral Trustee’s
Lien will no longer secure the Notes outstanding under the Indenture or any
other Obligations under the Indenture, and the right of the holders of the Notes
and such Obligations to the benefits and proceeds of the Collateral Trustee’s
Lien on the Collateral will terminate and be discharged:
          (a) upon satisfaction and discharge of the Indenture as set forth
under Article 11 of the Indenture;
          (b) upon a Legal Defeasance or Covenant Defeasance of the Notes as set
forth under Article 8 of the Indenture;
          (c) upon payment in full and discharge of all Notes outstanding under
the Indenture and all Obligations that are outstanding, due and payable under
the Indenture at the time the Notes are paid in full and discharged;
          (d) in whole or in part, with the consent of the holders of the
requisite percentage of Notes in accordance with Article 9 of the Indenture; or
          (e) if applicable, as and when required in accordance with the
Intercreditor Agreement.
ARTICLE 5. IMMUNITIES OF THE COLLATERAL TRUSTEE
     SECTION 5.1 No Implied Duty. The Collateral Trustee will not have any
duties, responsibilities or obligations other than those expressly assumed by it
in this Agreement and the other Parity Lien Security Documents to which it is a
party. The Collateral Trustee will not be required to take any action that is
contrary to applicable law or any provision of this Agreement or the other
Parity Lien Security Documents to which it is a party.

22



--------------------------------------------------------------------------------



 



     SECTION 5.2 Appointment of Agents and Advisors. The Collateral Trustee may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents, attorneys, accountants, appraisers or
other experts or advisors selected by it in good faith as it may reasonably
require and will not be responsible for any misconduct or negligence on the part
of any of them.
     SECTION 5.3 Other Agreements. The Collateral Trustee has accepted and is
bound by the Parity Lien Security Documents executed by the Collateral Trustee
as of the date of this Agreement and, as directed by an Act of Required
Debtholders, the Collateral Trustee shall execute additional Parity Lien
Security Documents delivered to it after the date of this Agreement; provided,
however, that such additional Parity Lien Security Documents do not adversely
affect the rights, privileges, benefits and immunities of the Collateral
Trustee. Nothing contained in this 5.3 shall be deemed to limit the Collateral
Trustee’s rights to execute amendments to Parity Lien Security Documents as set
forth in Section 7.1 herein. The Collateral Trustee will not otherwise be bound
by, or be held obligated by, the provisions of any credit agreement, indenture
or other agreement governing Parity Lien Debt (other than this Agreement and the
other Parity Lien Security Documents to which it is a party).
     SECTION 5.4 Solicitation of Instructions.
          (a) The Collateral Trustee may at any time solicit written
confirmatory instructions, in the form of an Act of Required Debtholders, an
Officers’ Certificate or an order of a court of competent jurisdiction, as to
any action that it may be requested to take, or that it may propose to take, in
the performance of any of its obligations under this Agreement or any other
Parity Lien Security Document.
          (b) No written direction given to the Collateral Trustee by an Act of
Required Debtholders that in the reasonable judgment of the Collateral Trustee
imposes, purports to impose or might reasonably be expected to impose upon the
Collateral Trustee any obligation or liability not set forth in or arising under
this Agreement and the other Parity Lien Security Documents will be binding upon
the Collateral Trustee unless the Collateral Trustee elects, at its sole option,
to accept such direction. The acceptance of such direction may be conditioned
upon the delivery to the Collateral Trustee of security or indemnity
satisfactory to it against any and all costs, losses, liabilities or expenses
that may be incurred by it by reason of taking or continuing to take such
direction.
     SECTION 5.5 Limitation of Liability. The Collateral Trustee will not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any Parity Lien Security Document, except for its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction.
     SECTION 5.6 Documents in Satisfactory Form. The Collateral Trustee will be
entitled to require that all agreements, certificates, opinions, instruments and
other documents at any time submitted to it, including those expressly provided
for in this Agreement, be delivered to it in a form and with substantive
provisions reasonably satisfactory to it.

23



--------------------------------------------------------------------------------



 



     SECTION 5.7 Entitled to Rely. The Collateral Trustee may seek and rely
upon, and shall be fully protected in relying upon, any judicial order or
judgment, upon any advice, opinion or statement of legal counsel, independent
consultants and other experts selected by it in good faith and upon any
certification, instruction, notice or other writing delivered to it by the
Company or any other Grantor in compliance with the provisions of this Agreement
or delivered to it by any Parity Lien Representative as to the holders of Parity
Lien Obligations for whom it acts, without being required to determine the
authenticity thereof or the correctness of any fact stated therein or the
propriety or validity of service thereof. The Collateral Trustee may act in
reliance upon any instrument comporting with the provisions of this Agreement or
any signature reasonably believed by it to be genuine and may assume that any
Person purporting to give notice or receipt or advice or make any statement or
execute any document in connection with the provisions hereof or the other
Parity Lien Security Documents has been duly authorized to do so. To the extent
an Officers’ Certificate or opinion of counsel is required or permitted under
this Agreement to be delivered to the Collateral Trustee in respect of any
matter, the Collateral Trustee may rely conclusively on an Officers’ Certificate
or opinion of counsel as to such matter and such Officers’ Certificate or
opinion of counsel shall be full warranty and protection to the Collateral
Trustee for any action taken, suffered or omitted by it under the provisions of
this Agreement and the other Parity Lien Security Documents.
     SECTION 5.8 Parity Lien Debt Default. The Collateral Trustee will not be
required to inquire as to the occurrence or absence of any Parity Lien Debt
Default and will not be affected by or required to act upon any notice or
knowledge as to the occurrence of any Parity Lien Debt Default unless and until
it is directed by an Act of Required Debtholders.
     SECTION 5.9 Actions by Collateral Trustee. As to any matter not expressly
provided for by this Agreement or the other Parity Lien Security Documents, the
Collateral Trustee will act or refrain from acting as directed by an Act of
Required Debtholders and will be fully protected if it does so, and any action
taken, suffered or omitted pursuant hereto or thereto shall be binding on the
Secured Parties.
     SECTION 5.10 Security or Indemnity in Favor of the Collateral Trustee. The
Collateral Trustee will not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided with
pre-funding, security or indemnity satisfactory to it against any and all cost,
loss, liability or expense which may be incurred by it by reason of taking or
continuing to take such action.
     SECTION 5.11 Rights of the Collateral Trustee. In the event of any conflict
between any terms and provisions set forth in this Agreement and those set forth
in any other Parity Lien Security Document, the terms and provisions of this
Agreement shall supersede and control the terms and provisions of such other
Parity Lien Security Document. In the event there is any bona fide, good faith
disagreement between the other parties to this Agreement or any of the other
Parity Lien Security Documents resulting in adverse claims being made in
connection with Collateral held by the Collateral Trustee and the terms of this
Agreement or any of the other Parity Lien Security Documents do not
unambiguously mandate the action the Collateral Trustee is to take or not to
take in connection therewith under the circumstances then existing, or the
Collateral Trustee is in doubt as to what action it is required to take or not
to take hereunder or

24



--------------------------------------------------------------------------------



 



under the other Parity Lien Security Documents, it will be entitled to refrain
from taking any action (and will incur no liability for doing so) until directed
otherwise (subject to Section 5.10) in writing by a request signed jointly by
the parties hereto entitled to give such direction or by order of a court of
competent jurisdiction.
     SECTION 5.12 Limitations on Duty of Collateral Trustee in Respect of
Collateral.
          (a) Beyond the exercise of reasonable care in the custody of
Collateral in its possession, the Collateral Trustee will have no duty as to any
Collateral in its possession or control or in the possession or control of any
agent or bailee or any income thereon or as to preservation of rights against
prior parties or any other rights pertaining thereto and the Collateral Trustee
will not be responsible for filing any financing or continuation statements or
recording any documents or instruments in any public office at any time or times
or otherwise perfecting or maintaining the perfection of any Liens on the
Collateral. The Collateral Trustee will be deemed to have exercised reasonable
care in the custody of the Collateral in its possession if the Collateral is
accorded treatment substantially equal to that which it accords its own
property, and the Collateral Trustee will not be liable or responsible for any
loss or diminution in the value of any of the Collateral by reason of the act or
omission of any carrier, forwarding agency or other agent or bailee selected by
the Collateral Trustee in good faith and with due care.
          (b) The Collateral Trustee will not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes
gross negligence or willful misconduct on the part of the Collateral Trustee,
for the validity or sufficiency of the Collateral or any agreement or assignment
contained therein, for the validity of the title of the Company or any other
Grantor to the Collateral, for insuring the Collateral or for the payment of
taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral. The Collateral Trustee hereby disclaims any
representation or warranty to the present and future Secured Parties concerning
the perfection of the Liens granted hereunder or in the value of any of the
Collateral.
     SECTION 5.13 Assumption of Rights, Not Assumption of Duties.
Notwithstanding anything to the contrary contained herein:
     (i) each of the parties thereto will remain liable under each of the Parity
Lien Security Documents (other than this Agreement) to the extent set forth
therein to perform all of their respective duties and obligations thereunder to
the same extent as if this Agreement had not been executed;
     (ii) the exercise by the Collateral Trustee of any of its rights, remedies
or powers hereunder will not release such parties from any of their respective
duties or obligations under the other Parity Lien Security Documents; and
     (iii) the Collateral Trustee will not be obligated to perform any of the
obligations or duties of any of the parties thereunder other than the Collateral
Trustee.

25



--------------------------------------------------------------------------------



 



     SECTION 5.14 No Liability for Clean Up of Hazardous Materials. In the event
that the Collateral Trustee is required to acquire title to an asset for any
reason, or take any managerial action of any kind in regard thereto, in order to
carry out any fiduciary or trust obligation for the benefit of another, which in
the Collateral Trustee’s sole discretion may cause the Collateral Trustee to be
considered an “owner or operator” under any environmental laws or otherwise
cause the Collateral Trustee to incur, or be exposed to, any environmental
liability or any liability under any other federal, state or local law, the
Collateral Trustee reserves the right, instead of taking such action, either to
resign as Collateral Trustee or to arrange for the transfer of the title or
control of the asset to a court appointed receiver. The Collateral Trustee will
not be liable to any Person for any environmental liability or any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Collateral Trustee’s actions and conduct as
authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment.
ARTICLE 6. RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE
     SECTION 6.1 Resignation or Removal of Collateral Trustee. Subject to the
appointment of a successor Collateral Trustee as provided in Section 6.2 and the
acceptance of such appointment by the successor Collateral Trustee:
          (a) the Collateral Trustee may resign at any time by giving not less
than 45 days’ notice of resignation to each Parity Lien Representative and the
Company, provided that such notice period may be waived by each Parity Lien
Representative and the Company;
          (b) the Collateral Trustee may be removed at any time, with or without
cause, by an Act of Required Debtholders; and
          (c) the Collateral Trustee shall be removed by the Company
concurrently with the incurrence of any Series of Parity Lien Debt or Priority
Lien Debt that results in non-compliance with the requirements set forth in
Section 6.2(d) by giving notice to the Collateral Trustee and each Parity Lien
Representative.
     SECTION 6.2 Appointment of Successor Collateral Trustee. Upon any such
resignation or removal, a successor Collateral Trustee may be appointed by an
Act of Required Debtholders, which must be a bank or trust company:
          (a) authorized to exercise corporate trust powers;
          (b) having a combined capital and surplus of at least $500,000,000;
          (c) maintaining an office in New York, New York; and
          (d) that is not (i) a Grantor or any of its Affiliates, (ii) the
Person serving as Priority Lien Collateral Agent or (iii) a Person serving as
Parity Lien Representative, unless such Person serves as Parity Lien
Representative for each Series of Parity Lien Debt then outstanding.

26



--------------------------------------------------------------------------------



 



     If no successor Collateral Trustee has been so appointed and accepted such
appointment within 30 days after the predecessor Collateral Trustee gave notice
of resignation or was removed, the retiring Collateral Trustee may (at the
expense of the Company), at its option, appoint a successor Collateral Trustee,
or petition a court of competent jurisdiction for appointment of a successor
Collateral Trustee meeting the requirements set forth in the preceding
paragraph.
     The Collateral Trustee will fulfill its obligations hereunder until a
successor Collateral Trustee meeting the requirements of this Section 6.2 has
accepted its appointment as Collateral Trustee and the provisions of Section 6.3
have been satisfied.
     SECTION 6.3 Succession. When the Person so appointed as successor
Collateral Trustee accepts such appointment:
          (a) such Person will succeed to and become vested with all the rights,
powers, privileges and duties of the predecessor Collateral Trustee, and the
predecessor Collateral Trustee will be discharged from its duties and
obligations hereunder; and
          (b) the predecessor Collateral Trustee will (at the expense of the
Company) promptly transfer all Liens and collateral security and other property
of the Trust Estate within its possession or control to the possession or
control of the successor Collateral Trustee and will execute instruments and
assignments as may be necessary or reasonably requested by the successor
Collateral Trustee to transfer to the successor Collateral Trustee all Liens,
interests, rights, powers and remedies of the predecessor Collateral Trustee in
respect of the Parity Lien Security Documents or the Trust Estate.
Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 7.9 and
7.10.
     SECTION 6.4 Merger, Conversion or Consolidation of Collateral Trustee. Any
Person into which the Collateral Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Trustee shall be a party, or
any Person succeeding to the business of the Collateral Trustee shall be the
successor of the Collateral Trustee pursuant to Section 6.3, provided that
(i) without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto, except where an instrument
of transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding, such Person satisfies the eligibility
requirements specified in clauses (a) through (d) of Section 6.2 and (ii) prior
to any such merger, conversion or consolidation, the Collateral Trustee shall
have notified the Company and each Parity Lien Representative thereof in
writing.
ARTICLE 7. MISCELLANEOUS PROVISIONS
     SECTION 7.1 Amendment.
          (a) No amendment or supplement to the provisions of this Agreement or
any other Parity Lien Security Document will be effective without the approval
of the Collateral Trustee acting as directed by an Act of Required Debtholders,
except that any amendment or

27



--------------------------------------------------------------------------------



 



supplement that has the effect solely of (i) adding or maintaining Collateral,
securing additional Parity Lien Debt or preserving, perfecting or establishing
the priority of the Liens thereon or the rights of the Collateral Trustee
therein, (ii) curing any ambiguity, defect or inconsistency; (iii) providing for
the assumption of the Company’s or any other Grantor’s Obligations under any
Parity Lien Security Document in the case of a merger or consolidation or sale
of all or substantially all of the assets of the Company or such other Grantor,
as applicable; or (iv) making any change that would provide any additional
rights or benefits to the holders of Parity Lien Obligations or the Collateral
Trustee or that does not adversely affect the legal rights under the Indenture
or any other Parity Lien Document of any holder of Parity Lien Obligations or
the Collateral Trustee, will, in each case, become effective when executed and
delivered by the Company and any other applicable Grantor party thereto and the
Collateral Trustee.
          (b) No amendment or supplement to the provisions of this Agreement or
any other Parity Lien Security Document that:
          (i) reduces, impairs or adversely affects the right of any holder of
Parity Lien Obligations:
          (A) to vote its outstanding Parity Lien Debt as to any matter
described as subject to an Act of Required Debtholders or direction by the
Required Debtholders,
          (B) to share in the order of application described in Section 3.4 in
the proceeds of enforcement of or realization on any Collateral that has not
been released in accordance with the provisions described in Section 4.1, or
          (C) to require that Liens securing Parity Lien Obligations be released
only as set forth in the provisions described in Section 4.1, or
          (ii) amends the provisions of this clause (b) or the definition of
“Act of Required Debtholders” or “Required Debtholders”.
will become effective without the consent of the requisite percentage or number
of holders of each Series of Parity Lien Debt so affected under the applicable
Parity Lien Documents.
          (c) No amendment or supplement to the provisions of this Agreement or
any other Parity Lien Security Document that imposes any obligation upon the
Collateral Trustee or any Parity Lien Representative or adversely affects the
rights of the Collateral Trustee or any Parity Lien Representative, respectively
in its individual capacity as such will become effective without the consent of
the Collateral Trustee or such Parity Lien Representative, as applicable.
          (d) Any amendment or supplement to the provisions of this Agreement or
any other Parity Lien Security Document that releases Collateral will be
effective only if consent to such release is granted in accordance with the
applicable Parity Lien Document for each Series of Parity Lien Debt that is
required to consent to the release of the Collateral Trustee’s liens on such
Collateral in Section 4.1. Any amendment or supplement that results in the
Collateral Trustee’s Liens upon the Collateral no longer securing the Notes and
all related Note Obligations under the Indenture may only be effected in
accordance with Section 4.4.

28



--------------------------------------------------------------------------------



 



          (e) The Company may direct the Collateral Trustee to amend,
supplement, modify, restate, renew or replace an Intercreditor Agreement;
provided that the changes made by such amendment, supplement, modification,
restatement, renewal or replacement, taken together with all other changes
(whenever and however made) from the form of the Intercreditor Agreement
attached as Exhibit C, are not materially adverse to any holder of Parity Lien
Obligations as so certified in an Officers’ Certificate.
          (f) The Collateral Trustee will not enter into any amendment or
supplement to this Agreement or any other Parity Lien Security Document unless
it has received an Officers’ Certificate to the effect that such amendment or
supplement will not result in a breach of any provision or covenant contained in
any of the Parity Lien Documents. Prior to executing any amendment or supplement
pursuant to this Section 7.1, the Collateral Trustee will be entitled to receive
an opinion of counsel of the Company (which may be provided by internal counsel
to the Company), in form and substance reasonably satisfactory to the Collateral
Trustee, to the effect that the execution of such document is authorized or
permitted hereunder, and with respect to amendments adding Collateral, an
opinion of counsel of the Company, in form and substance reasonably satisfactory
to the Collateral Trustee, addressing customary perfection, and if such
additional Collateral consists of equity interests of any Person, priority
matters with respect to such additional Collateral (subject to customary
qualifications and assumptions). Notwithstanding the foregoing, upon written
direction from the Company following the incurrence of Priority Lien Debt at any
time when the Intercreditor Agreement is in effect, the Collateral Trustee will
execute any amendments and/or supplements to the Parity Lien Security Document
necessary to effect the lien subordination contemplated by the Intercreditor
Agreement.
     SECTION 7.2 Voting. In connection with any matter under this Agreement
requiring a vote of holders of Parity Debt, each Series of Parity Lien Debt will
cast its votes in accordance with the Parity Lien Documents governing such
Series of Parity Lien Debt and as contemplated by the definition of Required
Debtholders hereunder. Following and in accordance with the outcome of the
applicable vote under its Parity Lien Documents, the Notes Trustee and each
other applicable Parity Lien Representative of each Series of Parity Lien Debt
will cast all of its votes as a block in respect of any vote under this
Agreement. Any direction in writing delivered to the Collateral Trustee by or
with the written consent of the Required Debtholders (a) shall set forth the
aggregate amount of Parity Lien Obligations owed by the Grantors to the Secured
Parties represented by the Notes Trustee and by each Parity Lien Representative
under the applicable Parity Lien Documents, calculated as of the date of
determination and in accordance with the definition of Majority Debtholders
hereunder, and (b) shall be binding upon all of the Secured Parties, unless the
matter which is the subject of the applicable vote requires, pursuant to the
terms hereof, the consent of all holders of Parity Lien Obligations.
     SECTION 7.3 Further Assurances; Insurance.
     (a) The Company and each of the other Grantors will do or cause to be done
all acts and things that may be required, or that the Collateral Trustee from
time to time may reasonably request, to assure and confirm that the Collateral
Trustee holds, for the benefit of the Secured Parties, duly created and
enforceable and perfected Liens upon the Collateral, (including any property or
assets that are acquired or otherwise become Collateral after the date hereof),
in

29



--------------------------------------------------------------------------------



 



each case as contemplated by, and with the Lien priority required under, the
Parity Lien Documents.
          (b) Upon the reasonable request of the Collateral Trustee, the Notes
Trustee or any other Parity Lien Representative at any time and from time to
time, the Company and each of the other Grantors will promptly execute,
acknowledge and deliver such security documents, instruments, certificates,
notices and other documents, and take such other actions as may be reasonably
required, or that the Collateral Trustee may reasonably request, to create,
perfect, protect, assure or enforce the Liens and benefits intended to be
conferred, in each case as contemplated by the Parity Lien Documents for the
benefit of the Secured Parties.
          (c) The Company and the other Grantors will maintain such other
insurance as may be required by the Parity Lien Documents.
          (d) Upon the request of the Collateral Trustee, the Company and the
other Grantors will furnish to the Collateral Trustee full information as to
their property and liability insurance carriers.
          (e) Upon the request of the Collateral Trustee, the Company and the
other Grantors will permit the Collateral Trustee or any of its agents or
representatives, at reasonable times and intervals upon reasonable prior notice
during regular business hours, to visit their offices and sites and inspect any
of the Collateral and to discuss matters relating to the Collateral with their
respective officers and independent public accountants. The Company and the
other Grantors shall, at any reasonable time and from time to time upon
reasonable prior notice during regular business hours, permit the Collateral
Trustee or any of its agents or representatives to examine and make copies of
and abstracts from the records and books of account of the Company and the other
Grantors and their respective subsidiaries, all at the Company’s expense.
     SECTION 7.4 Successors and Assigns; Third Party Beneficiaries.
          (a) Except as provided in Section 5.2, the Collateral Trustee may not,
in its capacity as such, delegate any of its duties or assign any of its rights
hereunder, and any attempted delegation or assignment of any such duties or
rights will be null and void. All obligations of the Collateral Trustee
hereunder will inure to the sole and exclusive benefit of, and be enforceable
by, each Parity Lien Representative and each present and future holder of Parity
Lien Obligations, each of whom will be entitled to enforce this Agreement as a
third-party beneficiary hereof, and all of their respective successors and
assigns.
          (b) Neither the Company nor any other Grantor may delegate any of its
duties or assign any of its rights hereunder, and any attempted delegation or
assignment of any such duties or rights will be null and void. All obligations
of the Company and the other Grantors hereunder will inure to the sole and
exclusive benefit of, and be enforceable by, the Collateral Trustee, each Parity
Lien Representative and each present and future holder of Parity Lien
Obligations, each of whom will be entitled to enforce this Agreement as a
third-party beneficiary hereof, and all of their respective successors and
assigns.
     SECTION 7.5 Delay and Waiver. No failure to exercise, no course of dealing
with respect to the exercise of, and no delay in exercising, any right, power or
remedy arising under

30



--------------------------------------------------------------------------------



 



this Agreement or any of the other Parity Lien Security Documents will impair
any such right, power or remedy or operate as a waiver thereof. No single or
partial exercise of any such right, power or remedy will preclude any other or
future exercise thereof or the exercise of any other right, power or remedy. The
remedies herein are cumulative and are not exclusive of any remedies provided by
law.
     SECTION 7.6 Notices. Any communications, including notices and
instructions, between the parties hereto or notices provided herein to be given
may be given to the following addresses:

     
If to the Collateral Trustee:
  Wilmington Trust FSB
246 Goose Lane, Suite 105
Guilford, CT 06437
Attention: Joseph P. O’Donnell, Vice President
Facsimile: (203) 453-1183
 
   
If to the Company or any other Grantor:
  c/o Viasystems, Inc.
101 S. Hanley Road, Ste. 400
St. Louis, MO 63105
Attention: Daniel J. Weber
Facsimile: (314) 746-2205

 
   
If to the Notes Trustee:
  Wilmington Trust FSB
246 Goose Lane, Suite 105
Guilford, CT 06437
Attention: Joseph P. O’Donnell, Vice President
Facsimile: (203) 453-1183

and if to any other Parity Lien Representative, to its address as designated in
the Collateral Trust Joinder to which it is a party, or such address as it may
specify by written notice to the parties named above.
     All notices and communications will be faxed to the relevant fax number set
forth above or mailed by first class mail, certified or registered, return
receipt requested, or by overnight air courier guaranteeing next day delivery,
to the relevant address set forth above.
     If a notice or communication is mailed in the manner provided above within
the time prescribed, it is duly given, whether or not the addressee receives it.
     SECTION 7.7 Notice Following Discharge of Parity Lien Obligations. Promptly
following the Discharge of Parity Lien Obligations with respect to one or more
Series of Parity Lien Debt, each Parity Lien Representative with respect to each
applicable Series of Parity Lien Debt that is so discharged will provide written
notice of such discharge to the Collateral Trustee and to each other Parity Lien
Representative.

31



--------------------------------------------------------------------------------



 



     SECTION 7.8 Entire Agreement. This Agreement states the complete agreement
of the parties relating to the undertaking of the Collateral Trustee set forth
herein and supersedes all oral negotiations and prior writings in respect of
such undertaking.
     SECTION 7.9 Compensation; Expenses. The Company and the other Grantors
jointly and severally agree to pay, promptly upon demand:
          (a) such compensation to the Collateral Trustee and its agents as the
Company and the Collateral Trustee may agree in writing from time to time;
          (b) all reasonable and documented costs and expenses incurred by the
Collateral Trustee and its agents in the preparation, execution, delivery,
filing, recordation, administration or enforcement of this Agreement or any
other Parity Lien Security Document or any consent, amendment, waiver or other
modification relating hereto or thereto;
          (c) all reasonable and documented fees, expenses and disbursements of
legal counsel and any auditors, accountants, consultants or appraisers or other
professional advisors and agents engaged by the Collateral Trustee incurred in
connection with the negotiation, preparation, closing, administration,
performance or enforcement of this Agreement and the other Parity Lien Security
Documents or any consent, amendment, waiver or other modification relating
hereto or thereto and any other document or matter requested by the Company or
any other Grantor;
          (d) all reasonable and documented costs and expenses incurred by the
Collateral Trustee and its agents in creating, perfecting, preserving, releasing
or enforcing the Collateral Trustee’s Liens on the Collateral, including filing
and recording fees, expenses and taxes, stamp or documentary taxes, search fees
and (if applicable) title insurance premiums;
          (e) all other reasonable and documented costs and expenses incurred by
the Collateral Trustee and its agents in connection with the negotiation,
preparation and execution of the Parity Lien Security Documents and any
consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby or the exercise of rights or performance of
obligations by the Collateral Trustee thereunder; and
          (f) after the occurrence of any Parity Lien Debt Default, all
reasonable and documented costs and expenses incurred by the Collateral Trustee,
its agents and any Parity Lien Representative in connection with the
preservation, collection, foreclosure or enforcement of the Collateral subject
to the Parity Lien Security Documents or any interest, right, power or remedy of
the Collateral Trustee or in connection with the collection or enforcement of
any of the Parity Lien Obligations or the proof, protection, administration or
resolution of any claim based upon the Parity Lien Obligations in any Insolvency
or Liquidation Proceeding, including all fees and disbursements of attorneys,
accountants, auditors, consultants, appraisers and other professionals engaged
by the Collateral Trustee, its agents or the Parity Lien Representatives.
The agreements in this Section 7.9 will survive repayment of all other Parity
Lien Obligations and the removal or resignation of the Collateral Trustee.

32



--------------------------------------------------------------------------------



 



     SECTION 7.10 Indemnity.
          (a) The Company and the other Grantors jointly and severally agree to
defend, indemnify, pay and hold harmless the Collateral Trustee, each Parity
Lien Representative, each other Secured Party and each of their respective
Affiliates and each and all of the directors, officers, partners, trustees,
employees, attorneys and agents, and (in each case) their respective heirs,
representatives, successors and assigns (each of the foregoing, an “Indemnitee”)
from and against any and all Indemnified Liabilities; provided that no
Indemnitee will be entitled to indemnification hereunder with respect to any
Indemnified Liability to the extent such Indemnified Liability is found to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
          (b) All amounts due under this Section 7.10 will be payable within
five Business Days of demand therefor.
          (c) To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in Section 7.10(a) may be unenforceable in whole or in
part because they violate any law or public policy, the Company and each of the
other Grantors will contribute the maximum portion that it is permitted to pay
and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Indemnitees or any of them.
          (d) Neither the Company nor any other Grantor will assert any claim
against any Indemnitee, on any theory of liability, for any lost profits or
special, indirect or consequential damages or (to the fullest extent a claim for
punitive damages may lawfully be waived) any punitive damages arising out of, in
connection with, or as a result of, this Agreement or any other Parity Lien
Document or any agreement or instrument or transaction contemplated hereby or
relating in any respect to any Indemnified Liability, and the Company and each
of the other Grantors hereby forever waives, releases and agrees not to sue upon
any claim for any such lost profits or special, indirect, consequential or (to
the fullest extent lawful) punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.
          (e) The agreements in this Section 7.10 will survive repayment of all
other Parity Lien Obligations and the removal or resignation of the Collateral
Trustee.
     SECTION 7.11 Severability. If any provision of this Agreement is invalid,
illegal or unenforceable in any respect or in any jurisdiction, the validity,
legality and enforceability of such provision in all other respects and of all
remaining provisions, and of such provision in all other jurisdictions, will not
in any way be affected or impaired thereby.
     SECTION 7.12 Headings. Section headings herein have been inserted for
convenience of reference only, are not to be considered a part of this Agreement
and will in no way modify or restrict any of the terms or provisions hereof.
     SECTION 7.13 Obligations Secured. All obligations of the Company and the
other Grantors set forth in or arising under this Agreement will be Parity Lien
Obligations and are secured by all Liens granted by the Parity Lien Security
Documents.

33



--------------------------------------------------------------------------------



 



     SECTION 7.14 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES
(BUT GIVING EFFECT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW).
     SECTION 7.15 Consent to Jurisdiction. All judicial proceedings brought
against any party hereto arising out of or relating to this Agreement or any of
the other Parity Lien Security Documents may be brought in any state or federal
court of competent jurisdiction in the State, County and City of New York. By
executing and delivering this Agreement, the Company and each other Grantor, for
itself and in connection with its properties, irrevocably:
          (a) accepts generally and unconditionally the nonexclusive
jurisdiction and venue of such courts;
          (b) waives any defense of forum non conveniens;
          (c) agrees that service of all process in any such proceeding in any
such court may be made by registered or certified mail, return receipt
requested, to such party at its address provided in accordance with Section 7.6;
          (d) agrees that service as provided in clause (c) above is sufficient
to confer personal jurisdiction over such party in any such proceeding in any
such court and otherwise constitutes effective and binding service in every
respect; and
          (e) agrees that each party hereto retains the right to serve process
in any other manner permitted by law or to bring proceedings against any party
in the courts of any other jurisdiction.
     SECTION 7.16 Waiver of Jury Trial. Each party to this Agreement waives its
rights to a jury trial of any claim or cause of action based upon or arising
under this Agreement or any of the other Parity Lien Security Documents or any
dealings between them relating to the subject matter of this Agreement or the
intents and purposes of the other Parity Lien Security Documents. The scope of
this waiver is intended to be all-encompassing of any and all disputes that may
be filed in any court and that relate to the subject matter of this Agreement
and the other Parity Lien Security Documents, including contract claims, tort
claims, breach of duty claims and all other common law and statutory claims.
Each party to this Agreement acknowledges that this waiver is a material
inducement to enter into a business relationship, that each party hereto has
already relied on this waiver in entering into this Agreement, and that each
party hereto will continue to rely on this waiver in its related future
dealings. Each party hereto further warrants and represents that it has reviewed
this waiver with its legal counsel and that it knowingly and voluntarily waives
its jury trial rights following consultation with legal counsel. This waiver is
irrevocable, meaning that it may not be modified either orally or in writing
(other than by a mutual written waiver specifically referring to this
Section 7.16 and executed by each of the parties hereto), and this waiver will
apply to any subsequent amendments, renewals, supplements or modifications of or
to this Agreement or any of the other Parity Lien Security

34



--------------------------------------------------------------------------------



 



Documents or to any other documents or agreements relating thereto. In the event
of litigation, this Agreement may be filed as a written consent to a trial by
the court.
     SECTION 7.17 Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission), each of which
when so executed and delivered will be deemed an original, but all such
counterparts together will constitute but one and the same instrument.
     SECTION 7.18 Effectiveness. This Agreement will become effective upon the
execution of a counterpart hereof by each of the parties hereto on the date
hereof and receipt by each party of written notification of such execution and
written or telephonic authorization of delivery thereof.
     SECTION 7.19 Additional Grantors. The Company represents and warrants that
each Person who is a Grantor on the date hereof has duly executed this
Agreement. The Company will cause each subsidiary that hereafter becomes a
Grantor or is required by any Parity Lien Document (each, an “Additional
Grantor”) to become a party to this Agreement to become a party to this
Agreement, for all purposes of this Agreement, by causing such subsidiary to
execute and deliver to the Collateral Trustee a Collateral Trust Joinder,
whereupon such subsidiary will be bound by the terms of this Agreement to the
same extent as if it had executed and delivered this Agreement as of the date
hereof. The Company shall promptly provide each Parity Lien Representative with
a copy of each Collateral Trust Joinder executed and delivered pursuant to this
Section 7.19; provided, however, that the failure to so deliver a copy of the
Collateral Trust Joinder to any then existing Parity Lien Representative shall
not affect the inclusion of such Person as a Grantor if the other requirements
of this Section 7.19 are complied with.
     SECTION 7.20 Insolvency. This Agreement will be applicable both before and
after the commencement of any Insolvency or Liquidation Proceeding by or against
the Company or any other Grantor. The relative rights, as provided for in this
Agreement, will continue after the commencement of any such Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the
commencement of any such case, as provided in this Agreement.
     SECTION 7.21 Continuing Nature of this Agreement. This Agreement will be
reinstated if at any time any payment or distribution in respect of any of the
Priority Lien Obligations is rescinded or must otherwise be returned in an
Insolvency or Liquidation Proceeding or otherwise by any holder of Priority Lien
Obligations or Priority Lien Collateral Agent or any representative of any such
party (whether by demand, settlement, litigation or otherwise). In the event
that all or any part of a payment or distribution made with respect to the
Priority Lien Obligations is recovered from any holder of Priority Lien
Obligations or any Priority Lien Collateral Agent in an Insolvency or
Liquidation Proceeding or otherwise, such payment or distribution received by
any holder of Parity Lien Obligations or Parity Lien Representative with respect
to the Parity Lien Obligations from the proceeds of any Collateral or any title
insurance policy required by any real property mortgage at any time after the
date of the payment or distribution that is so recovered, whether pursuant to a
right of subrogation or otherwise, that Parity Lien Representative or that
holder of a Parity Lien Obligation, as the case may be, will forthwith deliver
the same to the Collateral Trustee, for the account of the holders

35



--------------------------------------------------------------------------------



 



of the Priority Lien Obligations, to be applied in accordance with the
applicable provisions of the Intercreditor Agreement. Until so delivered, such
proceeds will be held by that Parity Lien Representative or that holder of a
Parity Lien Obligation, as the case may be, for the benefit of the holders of
the Priority Lien Obligations.
     SECTION 7.22 Rights and Immunities of Parity Lien Representatives. The
Notes Trustee will be entitled to all of the rights, protections, immunities and
indemnities set forth in the Indenture, and any future Parity Lien
Representative will be entitled to all of the rights, protections, immunities
and indemnities set forth in the credit agreement, indenture or other agreement
governing the applicable Parity Lien Debt with respect to which such Person is
acting or will act as representative, in each case as if specifically set forth
herein. In no event will the Notes Trustee or any other Parity Lien
Representative be liable for any act or omission on the part of the Company or
any other Grantor or the Collateral Trustee hereunder.
[Remainder of this Page Intentionally Left Blank]

36



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers or representatives as of the day and year
first above written.

            VIASYSTEMS, INC.
      By:  /s/ Daniel J. Weber         Name: Daniel J. Weber       Title:  Vice
President and General Counsel secretary       VIASYSTEMS INTERNATIONAL, INC.
      By:  /s/ Daniel J. Weber         Name: Daniel J. Weber       Title:  Vice
President and General Counsel secretary       VIASYSTEMS TECHNOLOGIES CORP.,
L.L.C.
      By:  /s/ Daniel J. Weber         Name:  Daniel J. Weber       
Title:  Vice President and General Counsel secretary  

Collateral Trust Agreement

 



--------------------------------------------------------------------------------



 



            WILMINGTON TRUST FSB,
as Trustee under the Indenture
      By:   /s/ Joseph P. O’Donnell         Name:   Joseph P. O’Donnell       
Title: Vice President        WILMINGTON TRUST FSB,
as Collateral Trustee         By:   /s/ Joseph P. O’Donnell         Name:  
Joseph P. O’Donnell        Title: Vice President     

Collateral Trust Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to Collateral Trust Agreement
FORM OF
COLLATERAL TRUST JOINDER — ADDITIONAL PARITY LIEN OBLIGATIONS
          Reference is made to the Collateral Trust Agreement, dated as of
November 24, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Collateral Trust Agreement”), among Viasystems, Inc. a
Delaware corporation, the other Grantors party thereto, Wilmington Trust FSB, as
Notes Trustee, Wilmington Trust FSB, as Collateral Trustee, and each other
Person party thereto from time to time. Terms defined in the Collateral Trust
Agreement and not otherwise defined herein are as defined in the Collateral
Trust Agreement.
          This Collateral Trust Joinder, dated as of           , 20___  (this “
Collateral Trust Joinder”), is being delivered pursuant to [OPTION 1:
Section 3.8 of the Collateral Trust Agreement as a condition precedent to the
incurrence of the Indebtedness for which the undersigned is acting as agent]
[OPTION 2: the Collateral Trust Agreement as a condition precedent to the
[[Banking Product][Hedging] Obligations described below] being entitled to the
benefits of being Parity Lien Obligations under the Collateral Trust Agreement.
          1. Joinder. The undersigned,                     , a                ,
(the “New Representative”) as [trustee, administrative agent, counterparty,
provider] under that certain [OPTION 1: [describe new Parity Lien Debt facility]
(the “New Parity Lien Facility”)] [OPTION 2: [describe new Banking Product
Obligations or Hedging Obligations] (the “New [Banking Product][Hedging]
Obligations”)] hereby agrees to become party as [a Parity Lien Representative
and] a Secured Party under the Collateral Trust Agreement for all purposes
thereof on the terms set forth therein, and to be bound by the terms, conditions
and provisions of the Collateral Trust Agreement as fully as if the undersigned
had executed and delivered the Collateral Trust Agreement as of the date
thereof.
          [2. Designation. The Company and the New Representative hereby
designate the New [Banking Product][Hedging] Obligations described on Schedule 1
to be “Parity Lien Obligations” and hereby represent and warrant to the
Collateral Trustee that such New [Banking Product][Hedging] Obligations satisfy
all the requirements under the Collateral Trust Agreement and the other Parity
Lien Documents to be so designated.]
          3. Lien Sharing and Priority Confirmation. The undersigned New
Representative[, on behalf of itself and each holder of obligations in respect
of the New Parity Lien Facility (together with the New Representative, the “New
Secured Parties”),] hereby agrees, for the enforceable benefit of each existing
and future Parity Lien Representative, each existing and future Collateral
Trustee and each existing and future Secured Party, and as a condition to being
treated as Parity Lien Obligations under the Collateral Trust Agreement that:
          (a) all Parity Lien Obligations will be and are secured equally and
ratably by all Liens granted to the Collateral Trustee, for the benefit of the
Secured Parties, which are at any time granted by any Grantor to secure any
Parity Lien

Exhibit A-1



--------------------------------------------------------------------------------



 



Obligations whether or not upon property otherwise constituting collateral for
such [New Parity Lien Facility] [New [Banking Product][Hedging] Obligations],
and that all Liens granted pursuant to the Parity Lien Security Documents will
be enforceable by the Collateral Trustee for the benefit of all holders of
Parity Lien Obligations equally and ratably as contemplated by the Collateral
Trust Agreement;
          (b) the New Representative [and each other New Secured Party] is bound
by the terms, conditions and provisions of the Collateral Trust Agreement, the
Intercreditor Agreement (if applicable) and the Parity Lien Security Documents,
including, without limitation, the provisions relating to the ranking of Liens
and the order of application of proceeds from the enforcement of Liens; and
          (c) the New Representative shall perform its obligations under the
Collateral Trust Agreement, the Intercreditor Agreement (if applicable) and the
Parity Lien Security Documents.
          4. Appointment of Collateral Trustee. The New Representative[, on
behalf of itself and the New Secured Parties,] hereby (a) irrevocably appoints
Wilmington Trust FSB as Collateral Trustee for purposes of the Collateral Trust
Agreement, the Intercreditor Agreement (if applicable) and the Parity Lien
Security Documents, (b) irrevocably authorizes the Collateral Trustee to take
such actions on its behalf and to exercise such powers as are delegated to the
Collateral Trustee in the Collateral Trust Agreement, the Intercreditor
Agreement (if applicable) and the Parity Lien Security Documents, together with
such actions and powers as are reasonably incidental thereto, and authorizes the
Collateral Trustee to execute any Parity Lien Security Document on behalf of all
Secured Parties and to take such other actions to maintain and preserve the
security interests granted pursuant to any Parity Lien Security Document, and
(c) acknowledges that it has received and reviewed the Collateral Trust
Agreement, the Intercreditor Agreement (if applicable) and the Parity Lien
Security Documents and agrees to be bound by the terms thereof. The New
Representative[, on behalf of the New Secured Parties,] and the Collateral
Trustee, on behalf of the existing Secured Parties, each hereby acknowledges and
agrees that the Collateral Trustee in its capacity as such shall be agent on
behalf of the New Representative and on behalf of all other Secured Parties
[(including the New Secured Parties)].
          5. Consent. The New Representative[, on behalf of itself and the New
Secured Parties,] consents to and directs the Collateral Trustee to perform its
obligations under the Collateral Trust Agreement, the Intercreditor Agreement
(if applicable) and the Parity Lien Security Documents.
          [6. Authority as Agent. The New Representative represents, warrants
and acknowledges that it has the authority to bind each of the New Secured
Parties to the Collateral Trust Agreement and the Intercreditor Agreement (if
applicable) and such New Secured Parties are hereby bound by the terms,
conditions and provisions of the Collateral Trust Agreement and the
Intercreditor Agreement (if applicable), including, without limitation, the
provisions relating to the ranking of Liens and the order of application of
proceeds from the enforcement of Liens.]
          [7. Parity Lien Representative. The Parity Lien Representative in
respect of the New Parity Lien Facility is [insert name of New Representative].
The address of the Parity

Exhibit A-2



--------------------------------------------------------------------------------



 



Lien Representative in respect of the New Parity Lien Facility for purposes of
all notices and other communications hereunder and under the Collateral Trust
Agreement and the Intercreditor Agreement (if applicable) is                ,
               , Attention of                 (Facsimile No.                ,
electronic mail address:                ).]
          [8. Officers’ Certificate. Each of the Grantors hereby certifies that
the Grantors have previously delivered the Officers’ Certificate contemplated by
Section 3.8(b)(i) of the Collateral Trust Agreement and all other information,
evidence and documentation required by Section 3.8 of the Collateral Trust
Agreement, in each case in accordance with the terms of the Collateral Trust
Agreement.]
          9. Reaffirmation of Security Interest. By acknowledging and agreeing
to this Collateral Trust Joinder, each of the Grantors hereby (a) confirms and
reaffirms the security interests pledged and granted pursuant to the Parity Lien
Security Documents and grants a security interest in all of its right, title and
interest in the Collateral (as defined in the applicable Parity Lien Security
Documents), whether now owned or hereafter acquired to secure the Parity Lien
Obligations, and agrees that such pledges and grants of security interests shall
continue to be in full force and effect, (b) confirms and reaffirms all of its
obligations under its guarantees pursuant to the applicable Parity Lien
Documents and agrees that such guarantees shall continue to be in full force and
effect, and (c) authorizes the filing of any financing statements describing the
Collateral (as defined in the applicable Parity Lien Security Documents) in the
same manner as described in the applicable Parity Lien Security Documents or in
any other manner as the Collateral Trustee may determine is necessary, advisable
or prudent to ensure the perfection of the security interests in the Collateral
(as defined in the applicable Parity Lien Security Documents) granted to the
Collateral Trustee hereunder or under the applicable Parity Lien Security
Documents.
          10. Counterparts. This Collateral Trust Joinder may be executed in two
or more counterparts, each of which shall constitute an original but all of
which when taken together shall constitute one contract.
          11. Governing Law. THIS COLLATERAL TRUST JOINDER SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          12. Miscellaneous. The provisions of Article 7 of the Collateral Trust
Agreement shall apply with like effect to this Collateral Trust Joinder.
[Signature Pages Follow]

Exhibit A-3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Representative has caused this Collateral
Trust Joinder to be duly executed by its authorized representative, and each
Grantor party hereto have caused the same to be accepted by their respective
authorized representatives, as of the day and year first above written.

           
[NEW REPRESENTATIVE]
      By:           Name:           Title:      

Exhibit A-4



--------------------------------------------------------------------------------



 



         

            Acknowledged and agreed:

VIASYSTEMS, INC.
      By:           Name:           Title:           VIASYSTEMS INTERNATIONAL,
INC.
      By:           Name:           Title:           VIASYSTEMS TECHNOLOGIES
CORP., L.L.C.
      By:           Name:           Title:      

Exhibit A-5



--------------------------------------------------------------------------------



 



         

          The Collateral Trustee acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee with respect to the [New Parity
Lien Facility] [New [Banking Product][Hedging] Obligations] in accordance with
the terms of the Collateral Trust Agreement, the Intercreditor Agreement and the
Parity Lien Security Documents.
Dated:                , 20__

            WILMINGTON TRUST FSB,
as Collateral Trustee
      By:           Name:           Title:      

Exhibit A-6



--------------------------------------------------------------------------------



 



EXHIBIT B
to Collateral Trust Agreement
FORM OF
COLLATERAL TRUST JOINDER — ADDITIONAL GRANTOR
     Reference is made to the Collateral Trust Agreement, dated as of
November 24, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Collateral Trust Agreement”), among Viasystems, Inc. a
Delaware corporation, the other Grantors party thereto, Wilmington Trust FSB, as
Notes Trustee, Wilmington Trust FSB, as Collateral Trustee, and each other
Person party thereto from time to time. Terms defined in the Collateral Trust
Agreement and not otherwise defined herein are as defined in the Collateral
Trust Agreement.
          This Collateral Trust Joinder, dated as of                     ,
20___(this “Collateral Trust Joinder”), is being delivered pursuant to
Section 7.19 of the Collateral Trust Agreement.
     The undersigned,                     , a                      (the
“Additional Grantor”) hereby agrees to become a party to the Collateral Trust
Agreement as a Grantor thereunder, for all purposes thereof on the terms set
forth therein, and to be bound by all of the terms and provisions of the
Collateral Trust Agreement as fully as if the Additional Grantor had executed
and delivered the Collateral Trust Agreement as of the date thereof.
          This Collateral Trust Joinder may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one contract.
     This Collateral Trust Joinder shall be governed by, and construed in
accordance with, the laws of the State of New York.
[Signature Pages Follow]

Exhibit B-1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Additional Grantor has caused this Collateral
Trust Joinder to be duly executed by its authorized representative as of the day
and year first above written.

            [ADDITIONAL GRANTOR]
      By:           Name:           Title:      

Exhibit B-2



--------------------------------------------------------------------------------



 



         

          The Collateral Trustee acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee with respect to the Collateral
pledged by the Additional Grantor, as of the day and year first above written.

            WILMINGTON TRUST FSB,
as Collateral Trustee
      By:           Name:           Title:      

Exhibit B-3



--------------------------------------------------------------------------------



 



         

EXHIBIT C
to Collateral Trust Agreement
FORM OF INTERCREDITOR AGREEMENT
[Separately Attached]

Exhibit C-1



--------------------------------------------------------------------------------



 



EXHIBIT C TO
COLLATERAL TRUST AGREEMENT
FORM OF INTERCREDITOR AGREEMENT
          This INTERCREDITOR AGREEMENT, dated as of [                    ],
20[___] (as amended, amended and restated, renewed, extended, supplemented or
otherwise modified from time to time in accordance with the terms hereof, this
“Agreement”), is entered into by and among Viasystems, Inc., a Delaware
corporation (the “Company”), certain direct or indirect subsidiaries of the
Company from time to time party hereto (together with the Company, the
“Grantors”, and each, a “Grantor”), [                    ], in its capacity as
collateral agent for the First Lien Claimholders (including its successors and
assigns from time to time, the “First Lien Collateral Agent”), and Wilmington
Trust FSB, in its capacity as collateral trustee (including its successors and
assigns from time to time, the “Collateral Trustee”) for the Second Lien
Claimholders. As described in more detail in Section 8.10 hereof, this Agreement
is intended to be binding on all Claimholders, including the First Lien
Collateral Agent and the Collateral Trustee. Capitalized terms used in this
Agreement have the meanings assigned to them in Section 1 below.
RECITALS
          WHEREAS, the Company, the other Grantors, the lenders party thereto
and the First Lien Collateral Agent have entered into a [Loan and Security
Agreement] dated as of the date hereof providing for a [revolving credit
facility] (as amended, restated, supplemented or modified from time to time in
accordance with the terms hereof, the “First Lien Credit Agreement”);
          WHEREAS, the Company has issued prior to the date hereof (a) 12.00%
senior secured notes due 2014 (together with any additional notes issued under
the Indenture referred to below, the “Notes”) in an aggregate principal amount
of $220.0 million pursuant to an Indenture, dated as of November 24, 2009 (as
amended, amended and restated, supplemented or otherwise modified and in effect
from time to time, the “Indenture”), among the Company, the other Grantors and
Wilmington Trust FSB, as trustee (in such capacity and including its successors
and assigns from time to time, the “Notes Trustee”);
          WHEREAS, the Company, the Grantors party thereto, the Notes Trustee
and the Collateral Trustee have entered into a Collateral Trust Agreement dated
as of November 24, 2009 (as amended, amended and restated, supplemented or
otherwise modified and in effect from time to time, the “Collateral Trust
Agreement”) which governs the relationship among the Second Lien Claimholders;
          WHEREAS, the Company may from time to time enter into other Series of
Parity Lien Debt in accordance with, and subject to the terms of, the Collateral
Trust Agreement;
          WHEREAS, the obligations of the Company and the other Grantors to
(a) the First Lien Collateral Agent and the other First Lien Claimholders and
(b) the Collateral Trustee

 



--------------------------------------------------------------------------------



 



and the other Second Lien Claimholders are each secured by Liens on certain of
the assets of the Company and the other Grantors; and
          WHEREAS, as a condition to the closing of the First Lien Credit
Agreement, each of the First Lien Collateral Agent, on behalf of the First Lien
Claimholders, and the Collateral Trustee, on behalf of the Second Lien
Claimholders, have agreed to the relative priority of their respective Liens on
the Collateral and certain other rights, priorities and interests as set forth
in this Agreement.
AGREEMENT
          In consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
          I. DEFINITIONS.
          1.1 Defined Terms. As used in the Agreement, the following terms shall
have the following meanings:
          “Account” means all present and future “accounts” (as defined in
Article 9 of the UCC).
          “Account Agreements” means any lockbox account agreement, pledged
account agreement, blocked account agreement, securities account control
agreement, or any similar deposit or securities account agreements among the
Collateral Trustee and/or First Lien Collateral Agent and the Company and/or any
other Grantor and the relevant financial institution depository or securities
intermediary.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, a Person shall be deemed to “control” or be “controlled by”
a Person if such Person possesses, directly or indirectly, power to direct or
cause the direction of the management or policies of such Person whether through
ownership of equity interests, by contract or otherwise.
          “Agreement” has the meaning assigned to such term in the preamble.
          “Banking Product Obligations” means, with respect to any Person, any
obligations of such Person owed to any other Person in respect of treasury
management services (including, without limitation, services in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depositary,
information reporting, lock-box and stop-payment services), commercial credit
card and merchant card services, stored valued card services, other cash
management services, or lock-box leases and other banking products or services
related to any of the foregoing.

2



--------------------------------------------------------------------------------



 



          “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
          “Bankruptcy Law” means the Bankruptcy Code and any similar federal,
state or foreign law for the relief of debtors.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed.
          “Claimholders” means the First Lien Claimholders and the Second Lien
Claimholders.
          “Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, constituting both First Lien Collateral and
Second Lien Collateral.
          “Collateral Trust Agreement” has the meaning assigned to such term in
the recitals.
          “Collateral Trustee” has the meaning assigned to such term in the
preamble.
          “Company” has the meaning assigned to such term in the preamble.
          “Deposit Accounts” means all present and future “deposit accounts” (as
defined in Article 9 of the UCC).
          “DIP Financing” has the meaning assigned to such term in
Section 6.1(a).
          “DIP Financing Liens” has the meaning assigned to such term in
Section 6.1(a).
          “DIP Lenders” has the meaning assigned to such term in Section 6.1(a).
          “Discharge of First Lien Obligations” means, except to the extent
otherwise expressly provided in Section 5.5 and subject to Section 4.2(b):
          (a) termination or expiration of all commitments, if any, to extend
credit that would constitute First Lien Debt;
          (b) payment in full in cash of the principal of and interest
(including interest accruing on or after the commencement of any Insolvency or
Liquidation Proceeding whether or not such interest would be allowed or
allowable in such Insolvency or Liquidation Proceeding) and premium, if any, on
all First Lien Debt (other than any undrawn letters of credit);
          (c) discharge or cash collateralization (in an amount and manner
reasonably satisfactory to the First Lien Collateral Agent, but in no event
exceeding the lower of (i) 105% of the aggregate undrawn amount and (ii) the
percentage of the aggregate undrawn amount required for release of Liens under
the terms of the applicable First Lien Document) of all letters of credit issued
under the First Lien Documents and constituting First Lien Debt; and

3



--------------------------------------------------------------------------------



 



          (d) payment in full in cash of all other First Lien Obligations that
are outstanding and unpaid at the time the Indebtedness constituting such First
Lien Obligations is paid in full in cash (other than any obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities in
respect of which no claim or demand for payment has been made at such time).
          “First Lien Cap Amount” means the greater of (a) $75,000,000 and
(b) the maximum aggregate principal amount of Indebtedness permitted to be
secured, pursuant to each then outstanding Second Lien Document, by Liens on
assets of each Grantor that are senior in priority to the Liens securing Second
Lien Obligations.
          “First Lien Claimholders” means, at any relevant time, the holders of
First Lien Obligations at that time, including the First Lien Collateral Agent
and any other agent or representative of holders under the First Lien Credit
Agreement and each First Lien Refinancing Agreement.
          “First Lien Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted as security for any First Lien Obligations.
          “First Lien Collateral Agent” has the meaning assigned to such term in
the preamble.
          “First Lien Collateral Documents” means the [Collateral Documents] (as
defined in each of the First Lien Credit Agreement and each First Lien
Refinancing Agreement then in effect), the First Lien Mortgages and any other
agreement, document or instrument pursuant to which a Lien is granted securing
any Obligations under the First Lien Credit Agreement or any First Lien
Refinancing Agreement or under which rights or remedies with respect to such
Liens are governed.
          “First Lien Credit Agreement” has the meaning assigned to such term in
the recitals.
          “First Lien Debt” means Indebtedness of any Grantor under the First
Lien Documents.
          “First Lien Documents” means the First Lien Credit Agreement, each
First Lien Refinancing Agreement, the First Lien Collateral Documents, the other
[Credit Documents] (as defined in the First Lien Credit Agreement and each First
Lien Refinancing Agreement) and any intercreditor or joinder agreement among
holders of First Lien Obligations, each to the extent such are effective at the
relevant time.
          “First Lien Lenders” means the [Lenders] (as defined in the First Lien
Credit Agreement).
          “First Lien Mortgages” means a collective reference to each mortgage,
deed of trust and other document or instrument under which a Lien on any real
property owned or leased by any Grantor is granted to secure any First Lien
Obligations or under which rights or remedies

4



--------------------------------------------------------------------------------



 



with respect to any such Liens are governed (except for this Agreement and any
intercreditor or joinder agreement among holders of First Lien Obligations).
          “First Lien Obligations” means First Lien Debt and all related
Obligations, together with (a) Banking Product Obligations of any Grantor
relating to services provided to any Grantor that are secured, or intended to be
secured, on a pari passu basis with First Lien Debt pursuant to a Lien granted
in favor of the First Lien Collateral Agent under the First Lien Credit
Agreement or the First Lien Collateral Documents, and (b) Hedging Obligations
(and any Guarantees of such Hedging Obligations) that by the terms of the First
Lien Documents are secured, or intended to be secured, on a pari passu basis
with First Lien Debt. Notwithstanding the foregoing, if the sum of:
(i) Indebtedness for borrowed money constituting principal outstanding under the
First Lien Credit Agreement, the First Lien Refinancing Agreements and the other
First Lien Documents; plus (ii) the aggregate face amount of any letters of
credit issued and outstanding but not reimbursed under the First Lien Credit
Agreement or any First Lien Refinancing Agreements is in excess of the First
Lien Cap Amount, then such excess amount and interest and reimbursement
obligations with respect thereto shall be excluded from the First Lien
Obligations.
          “First Lien Pledged Collateral” has the meaning assigned to such term
in Section 5.4(a).
          “First Lien Refinancing Agreement” means any credit agreement,
indenture or other document governing Indebtedness incurred to replace or
refinance, in whole or in part, the First Lien Credit Agreement (or any other
First Lien Refinancing Agreement), provided that (a) such refinancing was
permitted pursuant to the terms of the Second Lien Documents (as in effect on
the date hereof), (b) such Indebtedness is intended to be, or purports to be,
secured by a Lien on assets of each Grantor that are senior in priority to Liens
securing the Second Lien Obligations, and (c) an appointed representative for
the holders of such Indebtedness (or the holder of such Indebtedness if held by
only one Person) has delivered (i) in the case of a full refinancing, an
Intercreditor Agreement Joinder and the notice required by Section 5.5(b) or
(ii) in the case of a partial refinancing, documentation satisfactory to the
First Lien Collateral Agent, including an Intercreditor Agreement Joinder,
evidencing compliance with the terms of this Agreement, and the appointment of
the First Lien Collateral Agent as agent for the holders of such Indebtedness
for purposes of this Agreement.
          “Grantor Joinder” means an agreement substantially in the form of
Exhibit A.
          “Grantor” and “Grantors” have the respective meanings assigned to such
terms in the preamble, and shall include each Person that has or may from time
to time hereafter execute and deliver a First Lien Collateral Document or a
Second Lien Collateral Document as a “grantor” of a security interest (or the
equivalent thereof) or as a “pledgor” (or the equivalent thereof).
          “Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether

5



--------------------------------------------------------------------------------



 



arising by virtue of partnership arrangements, or by agreements to keep-well, to
purchase assets, goods, securities or services, to take or pay or to maintain
financial statement conditions or otherwise).
          “Hedging Obligations” means, with respect to any specified Person, the
Obligations of such Person under:
          (a) interest rate swap agreements (whether from fixed to floating or
from floating to fixed), interest rate cap agreements and interest rate collar
agreements;
          (b) other agreements or arrangements designed to manage interest rates
or interest rate risk; and
          (c) other agreements or arrangements designed to protect such Person
against fluctuations in currency exchange rates or commodity prices.
          “Indebtedness” means and includes all Obligations that constitute
“Debt,” “Indebtedness”, “Obligations,” “Liabilities” or any similar term within
the meaning of the First Lien Credit Agreement, any First Lien Refinancing
Agreement, the Indenture or any other applicable Second Lien Document.
          “Indenture” has the meaning assigned to such term in the recitals.
          “Insolvency or Liquidation Proceeding” means:
          (a) any case commenced by or against the Company or any other Grantor
under the Bankruptcy Code, or any similar federal or state law for the relief of
debtors, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;
          (b) any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to the Company or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency unless otherwise unless otherwise permitted by the First Lien
Documents or the Second Lien Documents, as applicable;
          (c) any proceeding seeking the appointment of a trustee, receiver,
liquidator, custodian or other insolvency official with respect to the Company
or any other Grantor or any of their respective assets;
          (d) any other proceeding of any type or nature in which substantially
all claims of creditors of the Company or any other Grantor are determined and
any payment or distribution is or may be made on account of such claims; or
          (e) any analogous procedure or step in any jurisdiction.

6



--------------------------------------------------------------------------------



 



          “Intercreditor Agreement Joinder” means an agreement substantially in
the form of Exhibit B.
          “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement (but not a
consignment in the ordinary course of business), any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.
          “New Agent” has the meaning assigned to such term in Section 5.5(b).
          “Notes” has the meaning assigned to such term in the recitals.
          “Notes Trustee” has the meaning assigned to such term in the recitals.
          “Obligations” means all indebtedness, liabilities and other
obligations of every nature of each Grantor from time to time owed to the First
Lien Claimholders, the Second Lien Claimholders or any of them or their
respective Affiliates, whether for principal, interest (including all interest
accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, specified in
the documentation governing any Indebtedness even if such interest is not
enforceable, allowable or allowed as a claim in such proceeding) or payments for
early termination of Hedging Obligations, fees, expenses, indemnification or
otherwise and all Guarantees of any of the foregoing.
          “Officer” means, with respect to any Person, the Chairman of the
Board, the Chief Executive Officer, the President, the Chief Operating Officer,
the Chief Financial Officer, the Treasurer, any Assistant Treasurer, the
Controller, the Secretary, any Senior Vice President, any Vice President or any
Assistant Vice President of such Person.
          “Officers’ Certificate” means a certificate with respect to compliance
with a condition or covenant provided for in this Agreement, signed on behalf of
the Company by two Officers of the Company, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Company, including:
          (a) a statement that the Person making such certificate has read such
covenant or condition and understands the provisions and the definitions
relating thereto;
          (b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;
          (c) a statement that, in the opinion of such Person, he or she has
made such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been satisfied; and
          (d) a statement as to whether or not, in the opinion of such Person,
such condition or covenant has been satisfied.

7



--------------------------------------------------------------------------------



 



          “Parity Lien Debt Default” has the meaning assigned to such term in
the Collateral Trust Agreement.
          “Parity Lien Representative” has the meaning assigned to such term in
the Collateral Trust Agreement.
          “Person” means any individual, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
limited liability company or government or other entity.
          “Recovery” has the meaning assigned to such term in Section 6.3.
          “Second Lien Claimholders” means, at any relevant time, the holders of
Second Lien Obligations at that time, including the Collateral Trustee, the
Notes Trustee and any other agent or representative of holders under each Second
Lien Document.
          “Second Lien Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted as security for any Second Lien Obligations.
          “Second Lien Collateral Documents” means the Parity Lien Security
Documents (as defined in the Collateral Trust Agreement), the Second Lien
Mortgages and any other agreement, document or instrument pursuant to which a
Lien is granted securing any Second Lien Obligations or under which rights or
remedies with respect to such Liens are governed.
          “Second Lien Documents” means the Indenture, the Notes, the Second
Lien Collateral Documents, the Collateral Trust Agreement, and each of the other
agreements, documents and instruments providing for or evidencing any other
Second Lien Obligation, and any other document or instrument executed or
delivered at any time in connection with any Second Lien Obligations, including
any intercreditor or joinder agreement among holders of Second Lien Obligations,
to the extent such are effective at the relevant time, as each may be amended,
restated, supplemented, or modified, from time to time, in each case in
accordance with the provisions of this Agreement.
          “Second Lien Mortgages” means a collective reference to each mortgage,
deed of trust and other document or instrument under which a Lien on any real
property owned or leased by any Grantor is granted to secure any Second Lien
Obligations or under which rights or remedies with respect to any such Liens are
governed (except for this Agreement and the Collateral Trust Agreement).
          “Second Lien Obligations” means all “Parity Lien Obligations” under
and as defined in the Collateral Trust Agreement, including all interest accrued
or accruing (or which would, absent commencement of an Insolvency or Liquidation
Proceeding, accrue) after commencement of an Insolvency or Liquidation
Proceeding in accordance with the rate specified in the relevant Second Lien
Document whether or not the claim for such interest is allowed as a claim in
such Insolvency or Liquidation Proceeding.

8



--------------------------------------------------------------------------------



 



          “Second Lien Pledged Collateral” has the meaning assigned to such term
in Section 5.4(a).
          “Securities Accounts” means all present and future “securities
accounts” (as defined in Article 8 of the UCC), including all monies,
“uncertificated securities,” and “securities entitlements” (as defined in
Article 8 of the UCC) contained therein.
          “Series of Parity Lien Debt” has the meaning assigned to such term in
the Collateral Trust Agreement.
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York or when the context implies, the Uniform Commercial
Code as in effect from time to time in any other applicable jurisdiction.
          1.2 Terms Generally. The definitions of terms in this Agreement shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:
          (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented, modified, renewed or extended;
          (b) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns;
          (c) the words “herein,” “hereof and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;
          (d) references to “Sections,” “clauses,” “recitals” and the “preamble”
will be to Sections, clauses, recitals and the preamble, respectively, of this
Agreement unless otherwise specifically provided; references to “Exhibits” will
be to Exhibits to this Agreement unless otherwise specifically provided; and
          (e) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
          Notwithstanding anything to the contrary in this Agreement, any
references contained herein to any section, clause, paragraph, definition or
other provision of the Collateral Trust Agreement (including any definition
contained therein) shall be deemed to be a reference to such section, clause,
paragraph, definition or other provision as in effect on the date hereof;
provided that any reference to any such section, clause, paragraph or other
provision shall refer to such section, clause, paragraph or other provision of
the Collateral Trust Agreement (including any definition contained therein) as
amended or modified from time to time if such

9



--------------------------------------------------------------------------------



 



amendment or modification has been (i) made in accordance with the Collateral
Trust Agreement and (ii) approved in writing by the First Lien Collateral Agent.
          II. LIEN PRIORITIES.
          2.1 Relative Priorities. Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing the
Second Lien Obligations granted on the Collateral or of any Liens securing the
First Lien Obligations granted on the Collateral and notwithstanding any
provision of the UCC, or any other applicable law or the Second Lien Documents
or any defect or deficiencies in, or failure to perfect, or lapse in perfection
of, or avoidance as a fraudulent conveyance or otherwise of, or the
subordination (by equitable subordination or otherwise) of, the Liens securing
the First Lien Obligations or any other circumstance whatsoever, the Collateral
Trustee, on behalf of itself and the Second Lien Claimholders, hereby agrees
that:
          (a) any Lien on the Collateral securing any First Lien Obligation now
or hereafter held by or on behalf of the First Lien Collateral Agent or any
First Lien Claimholder or any agent or trustee therefor, regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be senior in all respects and prior to any Lien on the
Collateral securing any Second Lien Obligations; and
          (b) any Lien on the Collateral securing any Second Lien Obligations
now or hereafter held by or on behalf of the Collateral Trustee, any Second Lien
Claimholders or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to all Liens on the
Collateral securing any First Lien Obligations. All Liens on the Collateral
securing any First Lien Obligations shall be and remain senior in all respects
and prior to all Liens on the Collateral securing any Second Lien Obligations
for all purposes, whether or not such Liens securing any First Lien Obligations
are subordinated to any Lien securing any other obligation of the Company, any
other Grantor or any other Person.
          2.2 Prohibition on Contesting Liens. Each of the First Lien Collateral
Agent, for itself and on behalf of each First Lien Claimholder, and the
Collateral Trustee, for itself and on behalf of each Second Lien Claimholder,
agrees that it will not (and hereby waives any right to) contest or support,
directly or indirectly, any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the perfection, priority,
validity or enforceability of a Lien held by or on behalf of any of the First
Lien Claimholders in all or any part of the First Lien Collateral or by or on
behalf of any of the Second Lien Claimholders in all or any part of the Second
Lien Collateral, as the case may be, or the provisions of this Agreement;
provided that nothing in this Agreement shall be construed to prevent or impair
(a) the rights of the First Lien Collateral Agent or any First Lien Claimholder
or the rights of the Collateral Trustee or any Second Lien Claimholder to
enforce this Agreement, including the provisions of this Agreement relating to
the priority of the Liens securing the Obligations as provided in Sections 2.1,
3.1 and 3.2 or (b) the rights of the Collateral Trustee, the Notes Trustee, any
other Parity Lien Representative or any Second Lien Claimholder to enforce the
Collateral Trust Agreement.

10



--------------------------------------------------------------------------------



 



          2.3 No New Liens. So long as the Discharge of First Lien Obligations
has not occurred, whether or not any Insolvency or Liquidation Proceeding has
been commenced by or against the Company or any other Grantor, the parties
hereto acknowledge and agree that neither the Company nor any other Grantor
shall, nor shall it permit any of its subsidiaries to:
          (a) grant or permit any additional Liens on any asset or property to
secure any Second Lien Obligation unless it has granted or concurrently grants a
Lien on such asset or property to secure the First Lien Obligations; or
          (b) grant or permit any additional Liens on any asset or property to
secure any First Lien Obligation unless it has granted or concurrently grants a
Lien on such asset or property to secure the Second Lien Obligations.
          To the extent any additional Liens are granted on any asset or
property pursuant to this Section 2.3, the priority of such additional Liens
shall be determined in accordance with Section 2.1 (and with respect to
priorities among the Second Lien Claimholders also in accordance with the terms
of the Collateral Trust Agreement). In addition, to the extent that the
foregoing provisions are not complied with for any reason, without limiting any
other rights and remedies available hereunder, the First Lien Collateral Agent,
for itself and on behalf of the First Lien Claimholders, and the Collateral
Trustee, for itself and on behalf of the Second Lien Claimholders, each agrees
that any amounts received by or distributed to any of them pursuant to or as a
result of Liens granted in contravention of this Section 2.3 shall be subject to
Section 4.2.
          2.4 Similar Liens. The parties hereto agree that it is their intention
that the First Lien Collateral and the Second Lien Collateral be identical. In
furtherance of the foregoing and of Section 8.8, the parties hereto agree,
subject to the other provisions of this Agreement, upon request by the First
Lien Collateral Agent or the Collateral Trustee, to cooperate in good faith (and
to direct their counsel to cooperate in good faith) from time to time in order
to determine the specific items included in the First Lien Collateral and the
Second Lien Collateral and the steps taken to perfect their respective Liens
thereon and the identity of the respective parties obligated under the First
Lien Documents and the Second Lien Documents.
          III. ENFORCEMENT.
          3.1 Exercise of Remedies.
          (a) Until the Discharge of First Lien Obligations has occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, the Collateral Trustee and the Second
Lien Claimholders, will not commence any judicial or nonjudicial foreclosure
proceeding with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to (whether by set-off,
notification of account debtors or otherwise), or otherwise take any action to
enforce its interest in or realize upon, or take any other action available to
it in respect of, any Collateral under any Second Lien Collateral Document,
applicable law or otherwise (it being agreed that only the First Lien Collateral
Agent, acting in accordance with the applicable First Lien Documents, shall be

11



--------------------------------------------------------------------------------



 



entitled to take any such actions or exercise any such remedies prior to the
Discharge of First Lien Obligations).
          (b) Until the Discharge of First Lien Obligations has occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, the First Lien Collateral Agent and
the First Lien Claimholders shall have the exclusive right to enforce rights,
exercise remedies (including set-off, recoupment and the right to credit bid
their debt) and, subject to Section 5.1, in connection therewith make
determinations regarding the release, disposition, or restrictions with respect
to the Collateral without any consultation with or the consent of the Collateral
Trustee or any other Second Lien Claimholder; provided, however, that the Lien
securing the Second Lien Obligations shall remain on the proceeds of such
Collateral released or disposed of, subject to the relative priorities described
in Section 2. In exercising rights and remedies with respect to the Collateral,
the First Lien Collateral Agent and the First Lien Claimholders may enforce the
provisions of the First Lien Documents and exercise remedies thereunder, all in
such order and in such manner as they may determine in their reasonable
discretion. Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of the Collateral upon
foreclosure, to incur reasonable expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC and of a secured creditor under the Bankruptcy Laws of any
applicable jurisdiction.
          (c) Notwithstanding the foregoing, the Collateral Trustee and any
Second Lien Claimholder (unless, as among the Second Lien Claimholders, the
Collateral Trust Agreement provides to the contrary) may:
          (i) file a claim or statement of interest with respect to the Second
Lien Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor;
          (ii) take any action in order to create, perfect, preserve or protect
(but not enforce) its Lien on any of the Collateral;
          (iii) file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the claims of
the Second Lien Claimholders, including any claims secured by the Collateral, if
any, or otherwise make any agreements or file any motions or objections
pertaining to the claims of the Second Lien Claimholders, in each case in
accordance with the terms of this Agreement;
          (iv) file any pleadings, objections, motions or agreements which
assert rights or interests that are available to unsecured creditors of the
Grantors including, without limitation, the commencement of an Insolvency or
Liquidation Proceeding against the Company or any other Grantor, in each case,
in accordance with applicable law and in a manner not inconsistent with the
terms of this Agreement; and
          (v) vote on any plan of reorganization, file any proof of claim, make
other filings and make any arguments and motions that are, in each case, in
accordance

12



--------------------------------------------------------------------------------



 



with the terms of this Agreement, with respect to the Second Lien Obligations
and the Collateral.
          The Collateral Trustee, on behalf of itself and the other Second Lien
Claimholders, agrees that it will not take or receive any Collateral or any
proceeds thereof in connection with the exercise of any right or remedy
(including set-off and recoupment) with respect to any Collateral in its
capacity as a creditor in violation of this Agreement.
          (d) Notwithstanding anything to the contrary contained in this
Agreement (including, without limitation, Sections 3.1 (c) and 6.2), the
Collateral Trustee and each other Second Lien Claimholder agrees that, until the
Discharge of First Lien Obligations:
          (i) it will not take or cause to be taken any action the purpose or
effect of which is, or could be, to make any Lien in favor of the Second Lien
Claimholders pari passu with, or to give any Second Lien Claimholder any
preference or priority relative to, any Lien in favor of the First Lien
Claimholders with respect to the Collateral or any part thereof;
          (ii) it will not challenge or question the validity or enforceability
of any First Lien Obligation or any First Lien Document, or the validity,
attachment, perfection or priority of any Lien in favor, or for the benefit, of
the First Lien Claimholders, or the validity or enforceability of the
priorities, rights or duties established by or other provisions of this
Agreement or the exercise of any rights or remedies by the First Lien Collateral
Agent, or any forbearance by the First Lien Collateral Agent;
          (iii) it will not take or cause to be taken any action the purpose or
intent of which is, or could be, to interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of, or other exercise of rights or remedies with respect to, the
Collateral by the First Lien Collateral Agent or any Other First Lien
Claimholder;
          (iv) it shall have no right to (A) direct the First Lien Collateral
Agent or any other First Lien Claimholder to exercise any right, remedy or power
with respect to the Collateral or (B) consent to the exercise by the First Lien
Collateral Agent or any other First Lien Claimholder of any right, remedy or
power with respect to the Collateral;
          (v) it will not institute any suit or assert in any suit or Insolvency
or Liquidation Proceeding any claim against the First Lien Collateral Agent or
any other First Lien Claimholder seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to, and neither the
First Lien Collateral Agent nor any other First Lien Claimholder shall be liable
for, any action taken or omitted to be taken by such First Lien Collateral Agent
or other First Lien Claimholder with respect to any Collateral;
          (vi) it will not seek, and hereby waives any right, to have any
Collateral or any part thereof marshaled;

13



--------------------------------------------------------------------------------



 



          (vii) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; and
          (viii) it will not object to the manner in which the First Lien
Collateral Agent or any holder of First Lien Obligations may seek to enforce or
collect the First Lien Obligations or the Liens securing the First Lien
Obligations, regardless of whether any action or failure to act by or on behalf
of the First Lien Collateral Agent or any holder First Lien Obligations is
adverse to the interests of the holders of Second Lien Obligations, unless such
manner of enforcement or collection is prohibited by the terms of this
Agreement.
          (e) Notwithstanding anything to the contrary contained in this
Agreement, the Collateral Trustee and the other Second Lien Claimholders may
exercise rights and remedies as unsecured creditors against the Company or any
other Grantor in accordance with the terms of the Second Lien Documents and
applicable law, but in each case in a manner not inconsistent with the terms of
this Agreement; provided, however, that in the event that the Collateral Trustee
or any other Second Lien Claimholder becomes a judgment Lien creditor in respect
of Collateral, such judgment Lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the First Lien Obligations)
as the other Liens securing the Second Lien Obligations are subject to this
Agreement.
          (f) Nothing in this Agreement shall prohibit the receipt by the
Collateral Trustee or any other Second Lien Claimholder of the required payments
of interest, principal and other amounts owed in respect of the Second Lien
Obligations, so long as such receipt is not the direct or indirect result of the
exercise by the Collateral Trustee or such other Second Lien Claimholder of
rights or remedies as a secured creditor in respect of the Collateral (including
setoff, notification of account debtors, recoupment and any judgment lien
resulting from the exercise of rights and remedies available to an unsecured
creditor) or enforcement in contravention of this Agreement of any Lien held by
any of them. Nothing in this Agreement shall be construed to impair or otherwise
adversely affect any rights or remedies the First Lien Collateral Agent or the
First Lien Claimholders may have against the Grantors under the First Lien
Documents.
          IV. PAYMENTS.
          4.1 Application of Proceeds. So long as the Discharge of First Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
all Collateral or proceeds thereof received in connection with any insurance
policy or condemnation award, or any Insolvency or Liquidation Proceeding, or
any sale or other disposition of, or collection on, such Collateral upon the
exercise of remedies by the First Lien Collateral Agent or the First Lien
Claimholders, shall be applied by the First Lien Collateral Agent to the First
Lien Obligations in such order as specified in the relevant First Lien
Documents. Upon the Discharge of First Lien Obligations, the First Lien
Collateral Agent shall deliver to the Collateral Trustee any Collateral and
proceeds of Collateral (other than cash collateral pledged to secure liabilities
relating to letters of credit in accordance with clause (c) of the definition of
Discharge of First Lien Obligations) held by it in

14



--------------------------------------------------------------------------------



 



the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct to be applied by the Collateral
Trustee or any applicable Parity Lien Representative in such order as specified
in the Collateral Trust Agreement and/or the other relevant Second Lien
Documents.
          4.2 Payments Over in Violation of Agreement.
          (a) Unless and until the Discharge of First Lien Obligations has
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, the Collateral Trustee
and each other Second Lien Claimholder hereby agrees that if it shall obtain
possession or control of any Collateral or shall realize or receive any proceeds
or payment in respect of any Collateral, whether pursuant to any Second Lien
Collateral Document, by the exercise of any rights available to it under
applicable law, in connection with any Insolvency or Liquidation Proceeding,
through any other exercise of remedies, in connection with any insurance or
condemnation award, or in contravention of this Agreement, then it shall hold
such Collateral, proceeds or payment in trust for the First Lien Collateral
Agent and transfer such Collateral, proceeds or payment, as the case may be, to
the First Lien Collateral Agent reasonably promptly. This authorization is
coupled with an interest and is irrevocable until the Discharge of First Lien
Obligations has occurred.
          (b) Each Second Lien Claimholder agrees that if, at any time, it
obtains actual knowledge or receives notice that all or any portion of any
payment with respect to any First Lien Obligations previously made shall be
rescinded for any reason whatsoever, such Second Lien Claimholder shall promptly
pay over to the First Lien Collateral Agent any payment received by it in
respect of any Collateral securing such First Lien Obligations and shall
promptly turn any Collateral then held by it or under its control over to the
First Lien Collateral Agent, and the provisions set forth in this Agreement
shall be reinstated as if such payment had not been made, until the Discharge of
First Lien Obligations has occurred. All Liens in favor of the Second Lien
Claimholders will remain attached to and enforceable against all proceeds so
held or remitted. Anything contained herein to the contrary notwithstanding,
this Section 4.2(b) shall not apply to any proceeds of Collateral realized in a
transaction not prohibited by the First Lien Documents or this Agreement and as
to which the possession or receipt thereof by the Collateral Trustee or any
other Second Lien Claimholder is otherwise permitted by the First Lien Documents
and this Agreement.
          4.3 Application of Payments. Subject to the other terms of (a) this
Agreement, all payments received by the First Lien Collateral Agent or the First
Lien Claimholders may be applied, reversed and reapplied, in whole or in part,
to the First Lien Obligations to the extent provided for in the applicable First
Lien Documents; and (b) this Agreement and the Collateral Trust Agreement, all
payments received by the Collateral Trustee and any other Second Lien
Claimholders may be applied, reversed and reapplied, in whole or in part, to the
Second Lien Obligations to the extent provided for in the Collateral Trust
Agreement and/or the other applicable Second Lien Documents.

15



--------------------------------------------------------------------------------



 



          V. OTHER AGREEMENTS.
          5.1 Releases.
          (a) The Collateral Trustee and each other Second Lien Claimholder
agrees that:
          (i) in the event the First Lien Collateral Agent or the First Lien
Claimholders release their Lien on any Collateral (other than a release in
connection with a sale, transfer or other disposition of Collateral, which shall
be governed by clause (a)(ii) below), the Lien in favor, or for the benefit, of
the Second Lien Claimholders on such Collateral shall terminate and be released
automatically and without further action unless, at the time of such release by
the First Lien Collateral Agent or the First Lien Claimholders, a Parity Lien
Debt Default shall then have occurred and be continuing (provided that such Lien
that would have otherwise been released and terminated pursuant to this clause
(a)(i) in the absence of such a Parity Lien Debt Default shall terminate and be
released automatically and without further action when such Parity Lien Debt
Default (and all other Parity Lien Debt Defaults) shall cease to exist); and
          (ii) in the event of a sale, transfer or other disposition of any
Collateral (regardless of whether or not any Parity Lien Debt Default has
occurred and is continuing at the time of such sale, transfer or other
disposition), the Lien in favor, or for the benefit, of the Second Lien
Claimholders shall terminate and be released automatically and without further
action if the applicable Liens in favor of the First Lien Claimholders on such
Collateral are released and if such sale, transfer or other disposition either
(A) is then not prohibited by the Second Lien Documents (as in effect on the
date hereof) or (B) occurs in connection with the foreclosure upon or other
exercise of rights and remedies with respect to such Collateral or in connection
with any Insolvency or Liquidation Proceeding; provided that such Lien shall
remain in place with respect to any proceeds of a sale, transfer or other
disposition under this clause (a)(ii) that remain after the Discharge of First
Lien Obligations.
          (b) Notwithstanding the foregoing, in the event of release of Liens of
the First Lien Collateral Agent or the First Lien Claimholders on all or
substantially all of the Collateral (other than when such release occurs in
connection with the First Lien Collateral Agent’s or the First Lien
Claimholders’ foreclosure upon, or other exercise of remedies with respect to,
such Collateral, or in connection with a sale or other disposition pursuant to
Section 363 or any other provision of the Bankruptcy Code (so long as the Liens
securing the Second Lien Obligations shall attach to the proceeds of such
sale)), no release of the Lien in favor of the Second Lien Claimholders on such
Collateral under this Section 5.1 shall be made unless (i) consent to the
release of such Liens has been given by the requisite percentage or number of
the Second Lien Claimholders as provided for in the applicable Second Lien
Documents and (ii) the Company has delivered an Officers’ Certificate to the
First Lien Collateral Agent and the Collateral Trustee certifying that all such
consents have been obtained.
          (c) Until the Discharge of First Lien Obligations shall occur, the
Collateral Trustee, for itself and on behalf of the Second Lien Claimholders,
hereby irrevocably constitutes

16



--------------------------------------------------------------------------------



 



and appoints the First Lien Collateral Agent and any of its officers or agents,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of the Collateral
Trustee or such Second Lien Claimholder, whether in the First Lien Collateral
Agent’s name or, at the option of the First Lien Collateral Agent, in the
Collateral Trustee’s or such Second Lien Claimholder’s own name, from time to
time in the First Lien Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 5.1, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release.
          (d) Until the Discharge of First Lien Obligations occurs, to the
extent that the First Lien Collateral Agent or the First Lien Claimholders
(i) have released any Lien on Collateral or any Grantor from its obligation
under its guaranty and any such Liens or guaranty are later reinstated or
(ii) obtain any new liens or additional guarantees from any Grantor, then the
Collateral Trustee, for itself and for the Second Lien Claimholders, shall be
granted a Lien on any such Collateral, subject to the lien subordination
provisions of this Agreement, and an additional guaranty, as the case may be.
          5.2 Insurance.
          (a) Unless and until the Discharge of First Lien Obligations has
occurred, the First Lien Collateral Agent and the First Lien Claimholders shall
have the sole and exclusive right, subject at all times, however, to the rights
(if any) of the Grantors under the First Lien Loan Documents, to settle or
adjust any insurance policy or claim covering or constituting Collateral and to
approve any award granted in any condemnation or similar proceeding (or any deed
in lieu of condemnation) affecting the Collateral. Unless and until the
Discharge of First Lien Obligations has occurred, and subject to the rights of
the Grantors under the First Lien Loan Documents, all proceeds of any such
policy and any such award (or any payments with respect to a deed in lieu of
condemnation) if in respect to the Collateral shall be paid to the First Lien
Collateral Agent for the benefit of the First Lien Claimholders pursuant to the
terms of the First Lien Loan Documents (including for purposes of cash
collateralization of letters of credit) and thereafter, following the Discharge
of First Lien Obligations, and subject at all times, however, to the rights (if
any) of the Grantors under the Second Lien Documents, to the Collateral Trustee
for the benefit of the Second Lien Claimholders to the extent required under the
Second Lien Documents and then, if no Second Lien Obligations are outstanding,
to the owner of the subject property, such other Person as may be entitled
thereto or as a court of competent jurisdiction may otherwise direct. Until the
Discharge of First Lien Obligations has occurred, if the Collateral Trustee or
any Second Lien Claimholders shall, at any time, receive any proceeds of any
such insurance policy or any such award or payment in contravention of this
Agreement, it shall segregate and hold in trust and forthwith pay such proceeds
over to the First Lien Collateral Agent in accordance with the terms of
Section 4.2.
          (b) The First Lien Collateral Agent and the Collateral Trustee shall
each be entitled to receive a lender’s loss payable endorsement naming such
party as additional insured or loss payee, as their interests may appear, with
respect to policies which insure Collateral hereunder.

17



--------------------------------------------------------------------------------



 



          5.3 Amendments to First Lien Documents and Second Lien Documents;
Refinancing; Legending Provisions.
          (a) The First Lien Documents and the Second Lien Documents may be
amended, restated, supplemented or otherwise modified in accordance with the
terms of the First Lien Documents and the Second Lien Documents, respectively,
without affecting the Lien subordination or other provisions of this Agreement.
The First Lien Obligations may be refinanced without notice to, or the consent
(except to the extent a consent is required to permit the refinancing
transaction under any Second Lien Document (as in effect on the date hereof)) of
the Collateral Trustee or any other Second Lien Claimholders without affecting
the Lien subordination or other provisions of this Agreement; provided, however,
that such refinancing debt is incurred under a First Lien Refinancing Agreement,
and notice of any such refinancing is promptly delivered to the Collateral
Trustee. The Second Lien Obligations may be refinanced without notice to, or the
consent (except to the extent a consent is required to permit the refinancing
transaction under any First Lien Document (as in effect on the date hereof)) of
the First Lien Collateral Agent or any other First Lien Claimholders without
affecting the Lien subordination or other provisions of this Agreement;
provided, however, that such refinancing debt constitutes Second Lien
Obligations, and notice of any such refinancing is promptly delivered to the
First Lien Collateral Agent. Any such refinancing debt shall not be permitted to
constitute both First Lien Obligations and Second Lien Obligations.
          (b) The Company agrees that each Second Lien Collateral Document shall
include (or shall be amended to include) the following language (or language to
similar effect approved by both the Collateral Trustee and the First Lien
Collateral Agent):
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Trustee pursuant to this Agreement and the exercise of
any right or remedy by the Collateral Trustee hereunder are subject to the
provisions of the Intercreditor Agreement, dated as of [           ], 20[     ]
(as amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Viasystems, Inc., a Delaware corporation,
certain direct or indirect subsidiaries of Viasystems, Inc. from time to time
party thereto, [_____], as First Lien Collateral Agent (as defined therein), the
Collateral Trustee and certain other persons which may be or become parties
thereto or become bound thereto from time to time. In the event of any conflict
between the terms of the Intercreditor Agreement and this Agreement, the terms
of the Intercreditor Agreement shall govern and control.”
In addition, the Company agrees that each Second Lien Mortgage covering any
Collateral shall contain such other language as the First Lien Collateral Agent
may reasonably request to reflect the subordination of such Second Lien Mortgage
to the First Lien Mortgage covering such Collateral.
          (c) In connection with amendments, restatements, supplements,
modifications and refinancings permitted by Section 5.3(a), the First Lien
Collateral Agent or the Collateral Trustee, as applicable, shall upon request of
the other party provide copies of all such modifications or amendments and
copies of all other relevant documentation to the other Person.

18



--------------------------------------------------------------------------------



 



          5.4 Gratuitous Bailee for Perfection.
          (a) The First Lien Collateral Agent (without any representation,
warranty or recourse) agrees to hold that part of the Collateral that is in its
possession or control (or in the possession or control of its agents or bailees)
to the extent that possession or control thereof is taken to perfect a Lien
thereon under the UCC (such Collateral being the “First Lien Pledged Collateral)
as gratuitous bailee for the Collateral Trustee and the Second Lien Claimholders
(such bailment being intended, among other things, to satisfy the requirements
of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC), solely for the
purpose of perfecting the security interest granted under the Second Lien
Collateral Documents, subject to the terms and conditions of this Section 5.4.
The Collateral Trustee (without any representation, warranty or recourse) agrees
to hold that part of the Collateral that is in its possession or control (or in
the possession or control of its agents or bailees) to the extent that
possession or control thereof is taken to perfect a Lien thereon under the UCC
(such Collateral being the “Second Lien Pledged Collateral”) as gratuitous
bailee for the First Lien Collateral Agent and the First Lien Claimholders (such
bailment being intended, among other things, to satisfy the requirements of
Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC), solely for the
purpose of perfecting the security interest granted under the First Lien
Collateral Documents, subject to the terms and conditions of this Section 5.4.
Solely with respect to any Deposit Accounts under the control (within the
meaning of Section 9-104 of the UCC) of the First Lien Collateral Agent or the
Collateral Trustee, each of the First Lien Collateral Agent and the Collateral
Trustee (without any representation, warranty or recourse) agrees to also hold
control over such Deposit Accounts as gratuitous agent for the Collateral
Trustee or the First Lien Collateral Agent, as applicable, subject to the terms
and conditions of this Section 5.4.
          (b) The First Lien Collateral Agent and the Collateral Trustee shall
have no obligation whatsoever to the First Lien Claimholders or the Second Lien
Claimholders to ensure that the First Lien Pledged Collateral or the Second Lien
Pledged Collateral, as applicable, is genuine or owned by any of the Grantors or
to preserve rights or benefits of any Person except as expressly set forth in
this Section 5.4 and under the First Lien Documents or the Second Lien
Documents, as applicable. The duties or responsibilities of the First Lien
Collateral Agent and the Collateral Trustee under this Section 5.4 shall be
limited solely to holding the First Lien Pledged Collateral and the Second Lien
Pledged Collateral, respectively, as bailee (and with respect to Deposit
Accounts, agent) in accordance with this Section 5.4 and, in the case of the
First Lien Collateral Agent, delivering the First Lien Pledged Collateral upon a
Discharge of First Lien Obligations as provided in paragraph (d) below.
          (c) The First Lien Collateral Agent and the Collateral Trustee shall
not have, by reason of the First Lien Collateral Documents, the Second Lien
Collateral Documents, this Agreement, the Collateral Trust Agreement or any
other document, a fiduciary relationship in respect of any First Lien
Claimholder, the First Lien Collateral Agent, the Collateral Trustee, any Parity
Lien Representative or any Second Lien Claimholder in connection with its role
under this Section 5.4 as gratuitous bailee and gratuitous agent with respect to
the Collateral.
          (d) Upon the Discharge of First Lien Obligations, the First Lien
Collateral Agent shall deliver the remaining First Lien Pledged Collateral
(other than cash collateral pledged to secure liabilities relating to letters of
credit in accordance with clause (c) of the

19



--------------------------------------------------------------------------------



 



definition of Discharge of First Lien Obligations) in its possession (if any)
together with any necessary endorsements, first, to the Collateral Trustee to
the extent Second Lien Obligations remain outstanding or such other Person as
may lawfully be entitled thereto, and second, to the Company to the extent no
First Lien Obligations or Second Lien Obligations remain outstanding or such
other Person as may lawfully be entitled thereto.
          (e) Subject to the terms of this Agreement, so long as the Discharge
of First Lien Obligations has not occurred, the First Lien Collateral Agent
shall be entitled to deal with the First Lien Pledged Collateral in accordance
with the terms of the First Lien Documents as if the Liens of the Collateral
Trustee in such Collateral did not exist.
          5.5 When Discharge of First Lien Obligations Deemed to Not Have
Occurred: Refinancing of First Lien Obligations.
          (a) If, concurrently with the Discharge of First Lien Obligations, any
Grantor (i) enters into any First Lien Refinancing Agreement the Indebtedness
under which is permitted by the Second Lien Documents (as in effect on the date
hereof) and (ii) delivers to the Collateral Trustee a notice and an
Intercreditor Agreement Joinder in accordance with Section 5.5(b), then such
Discharge of First Lien Obligations shall be deemed not to have occurred for all
purposes of this Agreement and the obligations under such First Lien Refinancing
Agreement shall automatically be treated as First Lien Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, and the Liens on Collateral
securing such First Lien Obligations shall have the benefit of all of the terms
set forth herein.
          (b) Upon the Collateral Trustee’s receipt of a notice, together with
an Intercreditor Agreement Joinder, from the New Agent and the applicable
Grantor (which such Grantor agrees to execute promptly upon the request of the
New Agent) stating that such Grantor has entered into a First Lien Refinancing
Agreement concurrently with the Discharge of First Lien Obligations pursuant to
Section 5.5(a), (which notice shall include a complete copy of the relevant new
First Lien Documents and provide the identity of the new agent for the holders
of Indebtedness under such First Lien Refinancing Agreement with regard to
security and Collateral, such agent, the “New Agent”), such New Agent shall
automatically be treated as the First Lien Collateral Agent for all purposes of
this Agreement. The Collateral Trustee and the Grantors shall promptly enter
into such documents and agreements (including amendments or supplements to this
Agreement) as the New Agent shall reasonably request to provide the New Agent
the rights contemplated hereby, in each case consistent in all material respects
with the terms of this Agreement, and the First Lien Collateral Agent or the
Collateral Trustee, as applicable, shall deliver, to the extent contemplated by
this Agreement, to the New Agent any First Lien Pledged Collateral or the Second
Lien Pledged Collateral, as applicable, held by it together with any necessary
endorsements (or otherwise allow the New Agent to obtain control of such First
Lien Pledged Collateral or Second Lien Pledged Collateral, as applicable). The
New Agent shall agree pursuant to the Intercreditor Agreement Joinder addressed
to the Collateral Trustee and the Second Lien Claimholders to be bound by the
terms of this Agreement. If the new First Lien Obligations under the new First
Lien Documents are secured by assets of the Grantors constituting Collateral
that do not also secure the Second Lien Obligations, then the Second Lien
Obligations shall automatically be secured at such time by a second

20



--------------------------------------------------------------------------------



 



priority Lien on such assets to the same extent provided in the Second Lien
Collateral Documents and this Agreement.
     5.6 Successor Agents. If any successor First Lien Collateral Agent or
successor Collateral Trustee is elected or appointed pursuant to the terms of
the First Lien Documents or the Second Lien Documents, as applicable, then such
successor First Lien Collateral Agent or successor Collateral Trustee, as
applicable, shall automatically be treated as the First Lien Collateral Agent or
Collateral Trustee, as applicable, for all purposes of this Agreement. The
successor First Lien Collateral Agent or successor Collateral Trustee, as
applicable, shall enter into such documents and agreements (including amendments
or supplements to this Agreement) as the Company, the existing First Lien
Collateral Agent or the existing Collateral Trustee, as applicable, shall
reasonably request in order to provide to the successor First Lien Collateral
Agent or successor Collateral Trustee, as applicable, the rights contemplated
hereby, in each case consistent in all material respects with the terms of this
Agreement. The successor First Lien Collateral Agent or successor Collateral
Trustee, as applicable, shall agree pursuant to the Intercreditor Agreement
Joinder addressed to the existing First Lien Collateral Agent (and the First
Lien Claimholders) or existing Collateral Trustee (and the Second Lien
Claimholders), as applicable, to be bound by the terms of this Agreement.
     5.7 No Obligations of First Lien Claimholders.
     (a) Each Second Lien Claimholder acknowledges and agrees that neither the
First Lien Collateral Agent nor any other First Lien Claimholder shall have any
duties or other obligations to such Second Lien Claimholder with respect to any
Collateral, other than to transfer to the Collateral Trustee (or any other
Person lawfully entitled thereto) any remaining Collateral and any proceeds of
the sale, transfer or other disposition of any such Collateral remaining in its
possession following the Discharge of First Lien Obligations, in each case
without representation or warranty on the part of the First Lien Collateral
Agent or any other First Lien Claimholder.
     (b) Each Second Lien Claimholder acknowledges and agrees that until the
Discharge of First Lien Obligations, the First Lien Collateral Agent shall be
entitled, for the benefit of the First Lien Claimholders, to sell, transfer or
otherwise dispose of, or deal with the Collateral, as provided herein and in the
First Lien Documents, without regard to any Second Lien Claimholder or any
rights to which the Second Lien Claimholders would otherwise be entitled as a
result of any Lien on the Collateral. Without limiting the foregoing, each
Second Lien Claimholder agrees that neither the First Lien Collateral Agent nor
any other First Lien Claimholder shall have any duty or obligation first to
marshal or realize upon any type of Collateral, or to sell, dispose of or
otherwise liquidate all or any portion of the Collateral, in any manner that
would maximize the return to the Second Lien Claimholders, notwithstanding that
the order and timing of any such realization, sale, disposition or liquidation
may affect the amount of proceeds actually received by the Second Lien
Claimholders from such realization, sale, disposition or liquidation. Following
the Discharge of First Lien Obligations, the Second Lien Claimholders may,
subject to the Collateral Trust Agreement and any other agreements binding on
such Second Lien Claimholders, assert their rights under the UCC or otherwise to
any proceeds remaining following a sale, disposition or other liquidation of
Collateral by, or on behalf of the Second Lien Claimholders.

21



--------------------------------------------------------------------------------



 



          (c) Each Second Lien Claimholder waives any claim such Second Lien
Claimholder may now or hereafter have against the First Lien Collateral Agent or
any other First Lien Claimholder arising out of any action which the First Lien
Collateral Agent or any other First Lien Claimholder takes or omits to take
(including actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions or inactions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any of the
Collateral, and actions or inactions with respect to the collection of any claim
for all or any portion of the First Lien Obligations from any account debtor,
guarantor or any other party) in accordance with this Agreement and the First
Lien Collateral Documents or any other agreement related thereto or to the
collection of the First Lien Obligations or the valuation, use, protection or
release of any security for the First Lien Obligations.
          VI. INSOLVENCY OR LIQUIDATION PROCEEDINGS.
          6.1 Finance and Sale Issues.
          (a) Until the Discharge of First Lien Obligations has occurred, if the
Company or any other Grantor shall become subject to a case under the Bankruptcy
Code and shall, as debtor(s)-in-possession, move for approval of financing (“DIP
Financing”) to be provided by one or more lenders (the “DIP Lenders”) under
Section 364 of the Bankruptcy Code (or any comparable provision of any
Bankruptcy Law) or the use of cash collateral under Section 363 of the
Bankruptcy Code (or any comparable provision of any Bankruptcy Law), then the
Collateral Trustee, on behalf of itself and the Second Lien Claimholders, agrees
that it will raise no objection, and will waive any claim such Person may now or
hereafter have, to any such DIP Financing or to the Liens on the Collateral
securing the same (“DIP Financing Liens”), or to any use of cash collateral that
constitutes Collateral or to any grant of administrative expense priority under
Section 364 of the Bankruptcy Code, unless (i) the First Lien Claimholders or
the First Lien Collateral Agent shall oppose or object to such DIP Financing or
such DIP Financing Liens or such use of cash collateral or (ii) such DIP
Financing Liens are neither senior to, nor rank pari passu with, the Liens
securing First Lien Obligations upon any Collateral or property of the estate in
such Insolvency or Liquidation Proceeding. To the extent such DIP Financing
Liens are senior to, or rank pari passu with, the Liens securing First Lien
Obligations, the Collateral Trustee will, for itself and on behalf of the other
Second Lien Claimholders, subordinate the Liens on such Collateral to the Liens
on such Collateral securing First Lien Obligations and the DIP Financing Liens
on the same terms as set forth in this Agreement, so long as the Second Lien
Claimholders retain Liens on all of the Collateral to the extent legally
entitled thereto, including proceeds thereof arising after the commencement of
any Insolvency or Liquidation Proceeding to the extent legally entitled thereto,
with the same priority, relative to the Liens of the First Lien Claimholders. as
existed prior to the commencement of the case under the Bankruptcy Code.
          (b) The Collateral Trustee, on behalf of itself and the other Second
Lien Claimholders, agrees that it will raise no objection or oppose, or support
any Person in objecting or opposing, a motion to sell or otherwise dispose of
any Collateral (or any portion thereof) under Section 363 or any other provision
of the Bankruptcy Code if the requisite percentage or number of First Lien
Claimholders (or the First Lien Collateral Agent on their behalf), in accordance
with the applicable First Lien Documents, have consented to such sale or
disposition

22



--------------------------------------------------------------------------------



 



of such assets (as certified by the First Lien Collateral Agent in writing to
the Collateral Trustee), and the Liens securing the Second Lien Obligations
attach to the proceeds of such sale or disposition.
          6.2 Adequate Protection. The Collateral Trustee and the other Second
Lien Claimholders will not file or prosecute in any Insolvency or Liquidation
Proceeding any motion for, or otherwise seek, adequate protection (or any
comparable request for relief) based upon their interest in the Collateral or
otherwise, and will not object to or contest (a) any request by the First Lien
Collateral Agent or the other First Lien Claimholders for adequate protection or
(b) any objection by the First Lien Collateral Agent or the other First Lien
Claimholders to any motion, relief, action or proceeding based on the First Lien
Collateral Agent or the other First Lien Claimholders claiming a lack of
adequate protection, except that Collateral Trustee and the other Second Lien
Claimholders may:
          (i) freely seek and obtain adequate protection in the form of a Lien
on any property co-extensive in all respects with, but subordinated (as set
forth in Section 2.1) to, all Liens granted in the Insolvency or Liquidation
Proceeding to, or for the benefit of, the First Lien Claimholders on the same
terms as set forth in this Agreement; provided that the First Lien Collateral
Agent maintains its senior Lien on such property in accordance with the terms of
this Agreement, provided, further, that nothing herein shall preclude the First
Lien Collateral Agent from objecting if the Collateral Trustee or any Second
Lien Claimholder seeks adequate protection at any time prior to the Discharge of
First Lien Obligations;
          (ii) freely vote on any plan of reorganization or similar dispositive
restructuring plan, unless the terms of such plan with respect to the Collateral
or the proceeds thereof are inconsistent with the terms of this Agreement; and
          (iii) freely seek and obtain any relief upon a motion for adequate
protection (or any comparable relief), without any condition or restriction
whatsoever, at any time after the Discharge of First Lien Obligations
          6.3 Avoidance Issues. If any First Lien Claimholder is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise
return any amount paid in respect of First Lien Obligations (a “Recovery”), then
such First Lien Claimholder shall be entitled to a reinstatement of First Lien
Obligations with respect to all such recovered amounts, and from and after the
date of such reinstatement the Discharge of First Lien Obligations shall be
deemed not the have occurred for all purposes hereunder. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto from such date of reinstatement.
          6.4 Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization or similar dispositive restructuring plan, both on account of
First Lien Obligations and on account of Second Lien Obligations, then, to the
extent the debt obligations distributed on account of the First Lien

23



--------------------------------------------------------------------------------



 



Obligations and on account of the Second Lien Obligations are secured by Liens
upon the same property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the debt obligations so distributed, to the Liens securing such
debt obligations, and the distribution of proceeds thereof.
          6.5 Post-Petition Interest.
          (a) None of the Collateral Trustee or any other Second Lien
Claimholder shall oppose or seek to challenge, or support any Person in
challenging, any claim by the First Lien Collateral Agent or any First Lien
Claimholder for allowance in any Insolvency or Liquidation Proceeding of First
Lien Obligations consisting of post-petition interest, fees or expenses to the
extent of the value of the Collateral securing the First Lien Claimholders’
claim, without regard to the existence of the Lien of the Collateral Trustee on
behalf of the Second Lien Claimholders on the Collateral.
          (b) The Collateral Trustee and the other Second Lien Claimholders may
seek post-petition interest, fees and expenses and/or adequate protection
payments in any Insolvency or Liquidation Proceeding, but the First Lien
Collateral Agent and First Lien Claimholders may oppose or object to the same.
If the Second Lien Claimholders receive post-petition interest, fees or expenses
and/or adequate protection payments in an Insolvency or Liquidation Proceeding,
and the Discharge of First Lien Obligations does not occur upon the
effectiveness of the plan of reorganization for, or conclusion of, such
Insolvency or Liquidation Proceeding, then the Second Lien Claimholders shall
promptly pay over to the First Lien Claimholders an amount equal to the lesser
of (i) the post-petition interest, fees and expenses and/or adequate protection
payments received by the Second Lien Claimholders and (ii) the amount of the
First Lien Obligations remaining unpaid upon the effectiveness of the plan of
reorganization or conclusion of such Insolvency or Liquidation Proceeding;
provided that neither the Collateral Trustee nor any Parity Lien Representative
shall have any obligation to collect any such interest, fees, expenses, payments
or other amounts from any other Second Lien Claimholder (it being understood
that the Second Lien Claimholders (other than the Collateral Trustee and the
Parity Lien Representatives) shall have the obligation to pay over the amount of
such interest, fees, expenses, payments or other amounts directly to the First
Lien Claimholders).
          6.6 Waiver — 1111(b) Issues. The Collateral Trustee, for itself and on
behalf of the Second Lien Claimholders, waives any objection or claim it may
hereafter have against any First Lien Claimholder arising out of the election by
any First Lien Claimholder of the application of Section 1111(b) of the
Bankruptcy Code to any claims of such First Lien Claimholder in respect of the
Collateral and agrees that in the case of any such election it shall have no
claim or right to payment with respect to the Collateral in or from such
Insolvency or Liquidation Proceeding.
          6.7 Separate Grants of Security and Separate Classification. The First
Lien Collateral Agent, for itself and on behalf the First Lien Claimholders, and
the Collateral Trustee, for itself and on behalf of the Second Lien Claimholder,
acknowledges and agrees that (a) the grants of Liens pursuant to the First Lien
Collateral Documents and the Second Lien Collateral Documents constitute
separate and distinct grants of Liens, and (b) because of, among other things,
their differing rights in the Collateral, the Second Lien Obligations are
fundamentally

24



--------------------------------------------------------------------------------



 



different from the First Lien Obligations and must be separately classified in
any plan of reorganization or liquidation under the Bankruptcy Code (or other
plan of similar effect under any Bankruptcy Law) proposed or adopted in an
Insolvency or Liquidation Proceeding. To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims of the First Lien Claimholders and the Second Lien Claimholders in
respect of the Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then the First Lien
Collateral Agent, on behalf of the First Lien Claimholders, and the Collateral
Trustee, on behalf of the Second Lien Claimholders, each hereby acknowledges and
agrees that all distributions shall be made as if there were separate classes of
senior and junior secured claims against the Company and the other Grantors,
with the effect being that, to the extent that the aggregate value of the
Collateral is sufficient (for this purpose ignoring all claims held by the
Collateral Trustee on behalf of the Second Lien Claimholders), the First Lien
Claimholders shall be entitled to receive, in addition to amounts distributed to
them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest that is available from the
Collateral before any distribution is made in respect of the claims held by the
Second Lien Claimholders from such Collateral, with the Collateral Trustee, on
behalf of the Second Lien Claimholders, hereby acknowledging and agreeing to
turn over to the First Lien Collateral Agent, for the benefit of the First Lien
Claimholders, amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the aggregate recoveries of the Second Lien Claimholders.
          VII. RELIANCE; WAIVERS; ETC.
          7.1 Reliance. Other than any reliance on the terms of this Agreement,
(a) the First Lien Collateral Agent, on behalf of itself and the First Lien
Claimholders, acknowledges that it and such First Lien Claimholders have,
independently and without reliance on the Collateral Trustee or any other Second
Lien Claimholder, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the First
Lien Documents and be bound by the terms of this Agreement and they will
continue to make their own credit decision in taking or not taking any action
under the First Lien Documents or this Agreement, and (b) the Collateral
Trustee, on behalf of the Second Lien Claimholders, acknowledges that it and
such Second Lien Claimholders have, independently and without reliance on the
First Lien Collateral Agent or any First Lien Claimholder, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into each of the applicable Second Lien Documents
and be bound by the terms of this Agreement and they will continue to make their
own credit decision in taking or not taking any action under the Second Lien
Documents, the Collateral Trust Agreement or this Agreement. The Collateral
Trustee has not relied upon the First Lien Collateral Agent or any First Lien
Claimholder in making a decision to enter into each of the applicable Second
Lien Documents and to be bound by the terms of this Agreement.
          7.2 No Warranties or Liability. The First Lien Collateral Agent, on
behalf of itself and the First Lien Claimholders, acknowledges and agrees that
each of the Collateral Trustee and the other Second Lien Claimholders have made
no express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any of the Second Lien Documents, the ownership of any

25



--------------------------------------------------------------------------------



 



Collateral or the perfection or priority of any Liens thereon. Subject to the
terms of this Agreement, the Collateral Trustee and the other Second Lien
Claimholders will be entitled to manage and supervise their respective loans and
extensions of credit under the Second Lien Documents in accordance with law and
as they may otherwise, in their sole discretion, deem appropriate. The
Collateral Trustee, on behalf of itself and the Second Lien Claimholders,
acknowledges and agrees that the First Lien Collateral Agent and the First Lien
Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the First Lien Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
Subject to the terms of this Agreement, the First Lien Collateral Agent and the
First Lien Claimholders will be entitled to manage and supervise their
respective loans and extensions of credit under their respective First Lien
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The Collateral Trustee and the other Second Lien
Claimholders shall have no duty to the First Lien Collateral Agent or any of the
other First Lien Claimholders, and the First Lien Collateral Agent and the First
Lien Claimholders shall have no duty to the Collateral Trustee or any of the
other Second Lien Claimholders, to act or refrain from acting in a manner which
allows, or results in, the occurrence or continuance of an event of default or
default under any agreements with the Company or any other Grantor (including
the First Lien Documents and the Second Lien Documents), regardless of any
knowledge thereof which they may have or be charged with.
          7.3 No Waiver of Lien Priorities.
          (a) No right of the First Lien Collateral Agent, the First Lien
Claimholders, the Collateral Trustee or the Second Lien Claimholders to enforce
any provision of this Agreement, the Collateral Trust Agreement, any First Lien
Document or any Second Lien Document shall at any time in any way be prejudiced
or impaired by any act or failure to act on the part of the Company or any other
Grantor or by any act or failure to act by such Persons or by any noncompliance
by any such Person with the terms, provisions and covenants of this Agreement,
the Collateral Trust Agreement, any of the First Lien Documents or any of the
Second Lien Documents, regardless of any knowledge thereof which such Persons,
or any of them, may have or be otherwise charged with.
          (b) Without in any way limiting the generality of the foregoing
paragraph (but subject to the rights of the Company and the other Grantors under
the First Lien Documents and subject to the provisions of Section 5.3(a)), the
First Lien Collateral Agent and the First Lien Claimholders may, at any time and
from time to time in accordance with the First Lien Documents and/or applicable
law, without the consent of, or notice to, any other Person, without incurring
any liabilities to such Person and without impairing or releasing the Lien
priorities and other benefits provided in this Agreement or the First Lien
Documents (even if any right of subrogation or other right or remedy is
affected, impaired or extinguished thereby) do any one or more of the following:
          (i) change the manner, place or terms of payment or change or extend
the time of payment of, or amend, renew, exchange, increase or alter, the terms
of any of the First Lien Obligations or any Lien or guaranty thereof or any
liability of the Company or any other Grantor, or any liability incurred
directly or indirectly in respect thereof

26



--------------------------------------------------------------------------------



 



(including any increase in or extension of the First Lien Obligations, without
any restriction as to the tenor or terms of any such increase or extension) or
otherwise amend, renew, exchange, extend, modify or supplement in any manner any
Liens held by the First Lien Collateral Agent or any rights or remedies under
any of the First Lien Documents;
          (ii) sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the Collateral
(provided that such sale, exchange, release, surrender, realization, enforcement
or other dealing shall only result in a release of the Liens in favor of the
Collateral Trustee, for the benefit of the Second Lien Claimholders, to the
extent set forth in Section 5.1) or any liability of the Company or any other
Grantor or any liability incurred directly or indirectly in respect thereof;
          (iii) settle or compromise any First Lien Obligation or any other
liability of the Company or any other Grantor or any security therefor or any
liability incurred directly or indirectly in respect thereof and apply any sums
by whomsoever paid and however realized to any liability in any manner or order
that is not inconsistent with the terms of this Agreement; and
          (iv) exercise or delay in or refrain from exercising any right or
remedy against the Company or any security or any other Grantor or any other
Person, elect any remedy and otherwise deal freely with the Company or any other
Grantor.
          (c) Without in any way limiting the generality of the second preceding
paragraph (but subject to the rights of the Company and the other Grantors under
the Second Lien Documents and subject to the provisions of Section 5.3(a)), the
Collateral Trustee and the Second Lien Claimholders may, at any time and from
time to time in accordance with the Second Lien Documents and/or applicable law,
without the consent of, or notice to, any other Person, without incurring any
liabilities to such Person and without impairing or releasing the Lien
priorities and other benefits provided in this Agreement or the Second Lien
Documents (even if any right of subrogation or other right or remedy is
affected, impaired or extinguished thereby) do any one or more of the following:
          (i) change the manner, place or terms of payment or change or extend
the time of payment of, or amend, renew, exchange, increase or alter, the terms
of any of the Second Lien Obligations or any Lien or guaranty thereof or any
liability of the Company or any other Grantor, or any liability incurred
directly or indirectly in respect thereof (including any increase in or
extension of the Second Lien Obligations, without any restriction as to the
tenor or terms of any such increase or extension) or otherwise amend, renew,
exchange, extend, modify or supplement in any manner any Liens held by the
Collateral Trustee or any rights or remedies under any of the Second Lien
Documents; and
          (ii) settle or compromise any Second Lien Obligation or any other
liability of the Company or any other Grantor or any security therefor or any
liability incurred directly or indirectly in respect thereof and apply any sums
by whomsoever paid

27



--------------------------------------------------------------------------------



 



and however realized to any liability in any manner or order that is not
inconsistent with the terms of this Agreement.
          7.4 Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Collateral Agent and the other First Lien
Claimholders and the Collateral Trustee and the other Second Lien Claimholders,
respectively, hereunder shall remain in full force and effect irrespective of:
          (a) any lack of validity or enforceability of any First Lien Documents
or any Second Lien Documents;
          (b) except as otherwise expressly set forth in this Agreement, any
change in the time, manner or place of payment of, or in any other terms of, all
or any of the First Lien Obligations or Second Lien Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of any First
Lien Document or any Second Lien Document;
          (c) except as otherwise expressly set forth in this Agreement, any
exchange of any security interest in any Collateral or any other collateral, or
any amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the First Lien Obligations or Second Lien
Obligations or any guaranty thereof;
          (d) the commencement of any Insolvency or Liquidation Proceeding in
respect of the Company or any other Grantor; or
          (e) any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the First Lien Collateral Agent, the First Lien Obligations, any First Lien
Claimholder, the Collateral Trustee, the Second Lien Obligations or any Second
Lien Claimholder in respect of this Agreement.
          7.5 Representations and Warranties. Each of the First Lien Collateral
Agent and the Collateral Trustee represents and warrants as follows:
          (a) Such party is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to enter into and perform its obligations under
this Agreement.
          (b) This Agreement has been duly executed and delivered by such party
and constitutes a legal, valid and binding obligation of such party, enforceable
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.
          (c) The execution, delivery and performance by such party of this
Agreement (i) do not require any consent or approval of, registration or filing
with or any other action by any governmental authority, (ii) will not violate
any applicable law or regulation or any order of any governmental authority or
any indenture, agreement or other instrument binding upon such

28



--------------------------------------------------------------------------------



 



party and (iii) will not violate the charter, by-laws or other organizational
documents of such party.
          (d) Such party is authorized under the First Lien Documents or the
Second Lien Documents, as applicable, to enter into this Agreement.
          7.6 Authorized Representative. The First Lien Collateral Agent hereby
represents and warrants to the Collateral Trustee that the First Lien
Claimholders have authorized the First Lien Collateral Agent to enter into this
Agreement on their behalf. The Collateral Trustee represents and warrants to the
First Lien Collateral Agent that the Second Lien Claimholders have authorized
the Collateral Trustee to enter into this Agreement on their behalf.
          VIII. MISCELLANEOUS.
          8.1 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any First Lien Document or any Second Lien
Document, the provisions of this Agreement shall govern and control; provided,
however, that notwithstanding anything to the contrary contained herein, the
First Lien Collateral Agent agrees on behalf of itself and each First Lien
Claimholder that the provisions of the Collateral Trust Agreement shall govern
the rights and obligations of the Collateral Trustee, the Parity Lien
Representatives and the Second Lien Claimholders as among themselves.
          8.2 Effectiveness: Continuing Nature of this Agreement: Severability.
This Agreement shall become effective when executed and delivered by the parties
hereto on the date hereof. This is a continuing agreement of lien subordination
and the First Lien Collateral Agent, the First Lien Claimholders, the Collateral
Trustee and the Second Lien Claimholders may continue, at any time and without
notice to any of the others, to extend credit and other financial accommodations
and lend monies to or for the benefit of the Company or any Grantor in reliance
hereon. Each such Person hereby waives any right it may have under applicable
law to revoke this Agreement or any of the provisions of this Agreement. The
terms of this Agreement shall survive, and shall continue in full force and
effect, in any Insolvency or Liquidation Proceeding. The relative rights, as
provided for in this Agreement, will continue after the commencement of any such
Insolvency or Liquidation Proceeding on the same basis as prior to the date of
the commencement of any such Insolvency or Liquidation Proceeding, as provided
in this Agreement. If any provision of this Agreement is invalid, illegal or
unenforceable in any respect or in any jurisdiction, the validity, legality and
enforceability of such provision in all other respects and of all remaining
provisions, and of such provision in all other jurisdictions, will not in any
way be affected or impaired thereby. All references to the Company or any other
Grantor shall include the Company or such Grantor as debtor and
debtor-in-possession and any receiver or trustee for the Company or any other
Grantor (as the case may be) in any Insolvency or Liquidation Proceeding. This
Agreement shall terminate and be of no further force and effect on the earlier
of:
          (a) the date of the Discharge of First Lien Obligations, subject to
the rights of the First Lien Collateral Agent and the First Lien Claimholders
under Section 6.3; and

29



--------------------------------------------------------------------------------



 



          (b) the date upon which all of the Second Lien Obligations then
outstanding shall have been paid in full (but only if the Second Lien
Obligations have not been repaid in contravention of the terms of this Agreement
and the Collateral Trustee has released its Lien on the Collateral).
          8.3 Amendments: Waivers. No amendment, modification or waiver of any
of the provisions of this Agreement shall be deemed to be made unless the same
shall be in writing and signed on behalf of the First Lien Collateral Agent and
the Collateral Trustee or their respective authorized agents and each waiver, if
any, shall be a waiver only with respect to the specific instance involved and
shall in no way impair the rights of the parties making such waiver or the
obligations of the other parties to such party in any other respect or at any
other time. Notwithstanding the foregoing, the Company and the other Grantors
shall not have any right to consent to or approve any amendment, modification or
waiver of any provision of this Agreement except to the extent their rights or
obligations are directly and adversely affected.
          8.4 Information Concerning Financial Condition of the Company and its
Subsidiaries. The First Lien Collateral Agent and the First Lien Claimholders,
on the one hand, and the Second Lien Claimholders, on the other hand, shall each
be responsible for keeping themselves informed of (a) the financial condition of
the Company and its subsidiaries and all endorsers and/or guarantors of the
First Lien Obligations or the Second Lien Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the First Lien Obligations
or the Second Lien Obligations. Neither the First Lien Collateral Agent and the
First Lien Claimholders, on the one hand, nor the Collateral Trustee and the
Second Lien Claimholders, on the other hand, shall have any duty to advise the
other of information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that either the First Lien Collateral
Agent or any of the First Lien Claimholders, on the one hand, or the Collateral
Trustee or any of the Second Lien Claimholders, on the other hand, undertakes at
any time or from time to time to provide any such information to any of the
others, it or they shall be under no obligation:
          (a) to make, and shall not make, any express or implied representation
or warranty, including with respect to the accuracy, completeness, truthfulness
or validity of any such information so provided;
          (b) to provide any additional information or to provide any such
information on any subsequent occasion;
          (c) to undertake any investigation; or
          (d) to disclose any information, which pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.
          8.5 Subrogation. With respect to the value of any payments or
distributions in cash, property or other assets that any of the Second Lien
Claimholders or the Collateral Trustee pays over to the First Lien Collateral
Agent or the other First Lien Claimholders under the terms of this Agreement,
the Second Lien Claimholders shall, to the extent entitled under applicable

30



--------------------------------------------------------------------------------



 



law, be subrogated to the rights of the First Lien Collateral Agent and the
other First Lien Claimholders; provided, however, that, the Collateral Trustee,
on behalf of itself and the other Second Lien Claimholders, hereby each agrees
not to assert or enforce any such rights of subrogation it may acquire as a
result of any payment hereunder until the Discharge of First Lien Obligations
has occurred. The Company acknowledges and agrees that, to the extent permitted
by applicable law, the value of any payments or distributions in cash, property
or other assets received by the Collateral Trustee, any Parity Lien
Representative or any Second Lien Claimholder that are paid over to the First
Lien Collateral Agent or the other First Lien Claimholders pursuant to this
Agreement shall not reduce any of the Second Lien Obligations.
          8.6 SUBMISSION TO JURISDICTION: WAIVERS.
          (a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF
OR RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY:
          (i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;
          (ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
          (iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 8.7;
          (iv) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND
          (v) AGREES THAT EACH PARTY HERETO RETAINS THE RIGHT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.
          (b) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT OR THE INTENTS AND PURPOSES HEREOF. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER

31



--------------------------------------------------------------------------------



 



INTO A BUSINESS RELATIONSHIP THAT EACH PARTY HERETO HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH PARTY HERETO WILL CONTINUE
TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE; MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.6(b) AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
          8.7 Notices. All notices to the First Lien Claimholders and/or the
Second Lien Claimholders permitted or required under this Agreement shall also
be sent to the First Lien Collateral Agent and the Collateral Trustee,
respectively. Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed. For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on the signature pages
hereto, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.
          8.8 Further Assurances. The First Lien Collateral Agent, on behalf of
itself and the other First Lien Claimholders, the Collateral Trustee, on behalf
of itself and the other Second Lien Claimholders, and the Company each agrees
that each of them shall take such further action and shall execute and deliver
such additional documents and instruments (in recordable form, if requested) as
the First Lien Collateral Agent or Collateral Trustee may reasonably request to
effectuate the terms of and the Lien priorities contemplated by this Agreement
and each will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement. Without limiting the generality of the foregoing, all such
Persons agree upon request by the First Lien Collateral Agent or the Collateral
Trustee to cooperate in good faith (and to direct their counsel to cooperate in
good faith) from time to time in order to determine the specific items included
in the First Lien Collateral or the Second Lien Collateral, as applicable, and
the steps taken to perfect their respective Liens thereon and the identity of
the respective parties obligated under the First Lien Documents and the Second
Lien Documents. Without limiting the foregoing, upon the Discharge of First Lien
Obligations, the First Lien Collateral Agent shall, upon the request of the
Collateral Trustee or the Grantors, at the expense of the Grantors, execute,
deliver and/or authorize the filing of such documents (including UCC financing
statement terminations or amendments), and take all such other actions, as may
be reasonably required in connection with the release of any and all Liens of
the First Lien Collateral Agent upon any of the Collateral

32



--------------------------------------------------------------------------------



 



(other than cash collateral pledged to secure liabilities relating to letters of
credit in accordance with clause (c) of the definition of Discharge of First
Lien Obligations).
          8.9 APPLICABLE LAW. THIS AGREEMENT, AND ANY CLAIM OR CONTROVERSY
RELATING TO THE SUBJECT MATTER HEREOF WHETHER SOUNDING IN CONTRACT LAW OR TORT
LAW, SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
          8.10 Binding Effect on Successors and Assigns and on Claimholders.
This Agreement shall be binding upon the First Lien Collateral Agent, the other
First Lien Claimholders, the Collateral Trustee and the other Second Lien
Claimholders and their respective successors and assigns.
          8.11 Specific Performance. Except as specifically set forth to the
contrary herein, each of the First Lien Collateral Agent and the Collateral
Trustee may demand specific performance of this Agreement. The First Lien
Collateral Agent, on behalf of itself and the First Lien Claimholders, and the
Collateral Trustee, on behalf of itself and the Second Lien Claimholders, hereby
irrevocably waive any defense based on the adequacy of a remedy at law and any
other defense which might be asserted to bar the remedy of specific performance
in any action which may be brought by the First Lien Collateral Agent or the
First Lien Claimholders or the Collateral Trustee or the Second Lien
Claimholders, as the case may be.
          8.12 Headings. Section headings herein have been inserted for
convenience of reference only, are not to be considered a part of this Agreement
and will in no way modify or restrict any of the terms or provisions hereof.
          8.13 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
facsimile transmission or electronic transmission (in pdf format) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable.
          8.14 Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.
          8.15 No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
First Lien Collateral Agent, the other First Lien Claimholders, the Collateral
Trustee, and the other Second Lien Claimholders. Nothing in this Agreement shall
impair, as between the Company and the other Grantors and the First Lien
Collateral Agent and the First Lien Claimholders, or as between the Company and
the other

33



--------------------------------------------------------------------------------



 



Grantors and the Collateral Trustee and the other Second Lien Claimholders the
obligations of the Company and the other Grantors to pay principal, interest,
fees and other amounts as provided in the First Lien Documents and the Second
Lien Documents, respectively.
          8.16 Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Collateral Agent and the First Lien
Claimholders on the one hand and the Collateral Trustee and the Second Lien
Claimholders on the other hand. None of the Company, any other Grantor or any
other creditor thereof shall have any rights hereunder and neither the Company
nor any Grantor may rely on the terms hereof. Nothing in this Agreement is
intended to or shall impair the obligations of the Company or any other Grantor,
which are absolute and unconditional, to pay the First Lien Obligations and the
Second Lien Obligations as and when the same shall become due and payable in
accordance with their terms.
          8.17 Patriot Act. The parties hereto acknowledge that in accordance
with Section 326 of the USA Patriot Act the Collateral Trustee and the First
Lien Collateral Agent, like all financial institutions, are required to obtain,
verify, and record information that identifies each person or legal entity that
establishes a relationship or opens an account with the Collateral Trustee or
the First Lien Collateral Agent (or their respective Affiliates), as the case
may be. The parties to this Agreement agree that they will provide the
Collateral Trustee and the First Lien Collateral Agent, as the case may be, with
such information as it may request in order for the Collateral Trustee and the
First Lien Collateral Agent, as the case may be, to satisfy the requirements of
the USA Patriot Act.
          8.18 Additional Grantors. The Company shall cause each of its
subsidiaries that becomes a Grantor or is required by any First Lien Document or
Second Lien Document to become a party to this Agreement to become a party to
this Agreement by causing such subsidiary to execute and deliver to the parties
hereto a Grantor Joinder, pursuant to which such subsidiary shall agree to be
bound by the terms of this Agreement to the same extent as if it had executed
and delivered this Agreement as of the date hereof. The Company agrees to
provide to the First Lien Collateral Agent and the Collateral Trustee a copy of
each Grantor Joinder executed and delivered pursuant to this Section 8.18.
[Remainder of Page Intentionally Left Blank]

34



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

                  First Lien Collateral Agent    
 
                [_______________________],         as First Lien Collateral
Agent, and as authorized representative of the First Lien Claimholders    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                Notice Address:    
 
                [_______________________]         [_______________________]    
    [_______________________]         [_______________________]        
Attention: [_________________]         Facsimile: [_________________]    

Intercreditor Agreement

 



--------------------------------------------------------------------------------



 



                  Collateral Trustee    
 
                WILMINGTON TRUST FSB, as Collateral Trustee and as authorized
representative of the Second Lien Claimholders    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                Notice Address:    
 
                Wilmington Trust FSB         246 Goose Lane, Suite 105        
Guilford, CT 06437         Attention: Joseph P. O’Donnell, Vice President      
  Facsimile: (203) 453-1183    

Intercreditor Agreement

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed to by:
VIASYSTEMS, INC.

         
By:
       
 
 
 
Name:    
 
  Title:    

VIASYSTEMS INTERNATIONAL, INC.

         
By:
       
 
 
 
Name:    
 
  Title:    

VIASYSTEMS TECHNOLOGIES CORP., L.L.C.

         
By:
       
 
 
 
Name:    
 
  Title:    

Notice Address:
c/o Viasystems, Inc.
101 S. Hanley Road, Ste. 400
St. Louis, MO 63105
Attention: Daniel J. Weber
Facsimile: (314) 746-2205
Intercreditor Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO INTERCREDITOR AGREEMENT GRANTOR JOINDER
GRANTOR JOINDER
          Reference is made to that certain Intercreditor Agreement, dated as of
[                    ], 20[      ] (as amended, amended and restated, renewed,
extended, supplemented or otherwise modified from time to time in accordance
with the terms thereof, the “Intercreditor Agreement”), among Viasystems, Inc.,
a Delaware corporation (the “Company”), certain direct or indirect subsidiaries
of the Company from time to time party thereto (together with the Company, the
“Grantors”), [                    ], in its capacity as collateral agent for the
First Lien Claimholders (including its successors and assigns from time to time,
the “First Lien Collateral Agent”), and Wilmington Trust FSB, in its capacity as
collateral trustee (including its successors and assigns from time to time, the
“Collateral Trustee”) for the Second Lien Claimholders. Capitalized terms used
herein without definition shall have the meaning assigned thereto in the
Intercreditor Agreement.
          This Grantor Joinder, dated as of
                                        , 20            (this “Grantor
Joinder”), is being delivered pursuant to Section 8.18 of the Intercreditor
Agreement.
          The undersigned,                     , a                      (the
“Additional Grantor”), hereby agrees to become a party to the Intercreditor
Agreement as a Grantor thereunder, for all purposes thereof on the terms set
forth therein, and to be bound by the terms of the Intercreditor Agreement as
fully as if the Additional Grantor had executed and delivered the Intercreditor
Agreement as of the date thereof.
          This Grantor Joinder may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract.
          THIS GRANTOR JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
          The provisions of Article VIII of the Intercreditor Agreement shall
apply with like effect to this Grantor Joinder.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Additional Grantor has caused this Grantor
Joinder to be duly executed by its authorized representative as of the day and
year first above written.

            [ADDITIONAL GRANTOR]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT B
TO INTERCREDITOR AGREEMENT
INTERCREDITOR AGREEMENT JOINDER
          Reference is made to that certain Intercreditor Agreement, dated as of
[                                   ], 20[_] (as amended, amended and restated,
renewed, extended, supplemented or otherwise modified from time to time in
accordance with the terms thereof, the “Intercreditor Agreement”), among
Viasystems, Inc., a Delaware corporation (the “Company”), certain direct or
indirect subsidiaries of the Company from time to time party thereto (together
with the Company, the “Grantors”), [                      ], in its capacity as
collateral agent for the First Lien Claimholders (including its successors and
assigns from time to time, the “First Lien Collateral Agent”), and Wilmington
Trust FSB, in its capacity as collateral trustee (including its successors and
assigns from time to time, the “Collateral Trustee”) for the Second Lien
Claimholders. Capitalized terms used herein without definition shall have the
meaning assigned thereto in the Intercreditor Agreement.
          This Intercreditor Agreement Joinder, dated as of
                             , 20              (this “Intercreditor Agreement
Joinder”), is being delivered pursuant to requirements of the Intercreditor
Agreement [OPTION 1: as a condition precedent to the Indebtedness for which the
undersigned is acting as agent being entitled to the benefits of being First
Lien Obligations under the Intercreditor Agreement] [OPTION 2: in connection
with the election or appointment of a successor [First Lien Collateral Agent
pursuant to the terms of the First Lien Documents][Collateral Trustee pursuant
to the terms of the Second Lien Documents].
          1. Joinder. The undersigned,
                                                             , a
                    , (the “New Representative”) as [OPTION 1: [trustee,
administrative agent] under that certain [describe applicable First Lien
Refinancing Agreement] (the “First Lien Refinancing Agreement”) hereby agrees to
become party to the Intercreditor Agreement as a New Agent, the First Lien
Collateral Agent and a First Lien Claimholder] [OPTION 2: as successor First
Lien Collateral Agent (the “Successor First Lien Collateral Agent”) pursuant to
the terms of the applicable First Lien Documents hereby agrees to become party
to the Intercreditor Agreement as First Lien Collateral Agent and a First Lien
Claimholder] [OPTION 3: as successor Collateral Trustee (the “Successor
Collateral Trustee”) pursuant to the terms of the applicable Second Lien
Documents hereby agrees to become party to the Intercreditor Agreement as
Collateral Trustee and a Second Lien Claimholder] thereunder for all purposes
thereof on the terms set forth therein, and to be bound by the terms, conditions
and provisions of the Intercreditor Agreement as fully as if the undersigned had
executed and delivered the Intercreditor Agreement as of the date thereof.
          2. Agreements. The undersigned New Representative, [OPTION 1: on
behalf of itself and each holder of obligations in respect of the Indebtedness
to be incurred under the First Lien Refinancing Agreement (together with the New
Representative, the “New First Lien Claimholders”)] [OPTION 2: on behalf of
itself and each of the First Lien Claimholders] [OPTION 3: on behalf of itself
and each of the Second Lien Claimholders], hereby agrees, for the enforceable
benefit of all existing and future First Lien Claimholders and all existing and
future Second Lien Claimholders[, and as a condition to having the Indebtedness
and other

 



--------------------------------------------------------------------------------



 



Obligations incurred with or with respect to the First Lien Refinancing
Agreement being treated as First Lien Obligations under the Intercreditor
Agreement] that:
          (a) the New Representative and each [other New First Lien Claimholder]
[First Lien Claimholder] [Second Lien Claimholder] is bound by the terms,
conditions and provisions of the Intercreditor Agreement; and
          (b) the New Representative shall perform its obligations under the
Intercreditor Agreement.
          3. Authority as Agent. The [New Representative] represents, warrants
and acknowledges that it has the authority to bind each of the [New First Lien]
[First Lien] [Second Lien] Claimholders to the Intercreditor Agreement and such
[New First Lien] [First Lien] [Second Lien] Claimholders are hereby bound by the
terms, conditions and provisions of the Intercreditor Agreement.
          4. [New][Successorl Agent]. The [New Agent in respect of the First
Lien Refinancing Agreement] [Successor First Lien Collateral Agent] [Successor
Collateral Trustee] is [insert name of New Representative]. The address of the
[New Agent in respect of the First Lien Refinancing Agreement] [Successor First
Lien Collateral Agent] [Successor Collateral Trustee] for purposes of all
notices and other communications hereunder and under the Intercreditor Agreement
is                     ,                     , Attention of                     
(Facsimile No.                      , electronic mail address:
                                        ).
          5. [Notice. Each of the undersigned Grantors hereby certifies that the
Grantors have previously delivered the notice contemplated by Section
[5.3(a)][5.5(b)] of the Intercreditor Agreement [and all other information,
evidence and documentation required by Section 5.5 of the Intercreditor
Agreement, in each case], in accordance with the terms of the Intercreditor
Agreement.
          6. Counterparts. This Intercreditor Agreement Joinder may be executed
in two or more counterparts, each of which shall constitute an original but all
of which when taken together shall constitute one contract.
          7. Governing Law. THIS INTERCREDITOR AGREEMENT JOINDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
          8. Miscellaneous. The provisions of Article VIII of the Intercreditor
Agreement shall apply with like effect to this Intercreditor Agreement Joinder.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Representative has caused this
Intercreditor Agreement Joinder to be duly executed by its authorized
representative, and each Grantor party hereto has caused the same to be accepted
by its authorized representative, as of the day and year first above written.

            [NEW REPRESENTATIVE]
        By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            Acknowledged and agreed:

VIASYSTEMS, INC.
        By:             Name:           Title:           VIASYSTEMS
INTERNATIONAL, INC.
      By:             Name:           Title:           VIASYSTEMS TECHNOLOGIES
CORP., L.L.C.
      By:             Name:           Title:           [OTHER GRANTORS]
                       

 